Exhibit 10.2

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

BARGAIN PARENT, INC.

OLLIE’S HOLDINGS, INC.

and certain Subsidiaries of OLLIE’S HOLDINGS, INC.

in favor of

MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent

Dated as of January 29, 2016

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

SECTION 1. DEFINED TERMS

     1   

1.1. Definitions

     1   

1.2. Other Definitional Provisions

     8   

SECTION 2. GUARANTEE

     8   

2.1. Guarantee

     8   

2.2. Rights of Reimbursement, Contribution and Subrogation

     9   

2.3. Amendments, etc. with Respect to the Secured Obligations

     11   

2.4. Guarantee Absolute and Unconditional

     11   

2.5. Reinstatement

     12   

2.6. Payments

     12   

2.7. Subordination of Indebtedness Held by Guarantors

     12   

2.8. keepwell

     12   

SECTION 3. GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

     12   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     14   

4.1. Title; No Other Liens

     14   

4.2. [Reserved]

     14   

4.3. Name; Jurisdiction of Organization, etc.

     14   

4.4. Inventory and Equipment

     14   

4.5. Farm Products

     15   

4.6. Investment Property

     15   

4.7. Accounts.

     16   

4.8. Intellectual Property

     16   

4.9. Letters of Credit and Letter of Credit Rights

     17   

SECTION 5. COVENANTS

     17   

5.1. Delivery and Control of Certain Collateral

     17   

5.2. Maintenance of Perfected Security Interest; Further Documentation

     18   

5.3. Changes in Locations, Name, Jurisdiction of Incorporation, etc.

     19   

5.4. Investment Property

     19   

5.5. Intellectual Property

     20   

5.6. Commercial Tort Claims

     22   

5.7. Deposit Accounts

     22   

5.8. Maintenance of Insurance

     22   

SECTION 6. REMEDIAL PROVISIONS

     22   

6.1. Certain Matters Relating to Accounts

     22   

 

-i-



--------------------------------------------------------------------------------

     Page  

6.2. Communications with Obligors; Grantors Remain Liable

     23   

6.3. Pledged Collateral

     23   

6.4. Proceeds to be Turned Over To Administrative Agent

     24   

6.5. Application of Proceeds

     25   

6.6. Code and Other Remedies

     25   

6.7. Deficiency

     26   

SECTION 7. THE ADMINISTRATIVE AGENT

     27   

7.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc.

     27   

7.2. Duty of Administrative Agent

     28   

7.3. Filing of Financing Statements

     28   

7.4. Authority of Administrative Agent

     29   

7.5. Appointment of Co-Collateral Agents

     29   

SECTION 8. MISCELLANEOUS

     29   

8.1. Amendments in Writing

     29   

8.2. Notices

     29   

8.3. No Waiver by Course of Conduct; Cumulative Remedies

     29   

8.4. Enforcement Expenses; Indemnification

     29   

8.5. Successors and Assigns

     30   

8.6. Set-Off

     30   

8.7. Counterparts

     30   

8.8. Severability

     30   

8.9. Section Headings

     31   

8.10. Integration

     31   

8.11. APPLICABLE LAW

     31   

8.12. Submission to Jurisdiction; Waivers

     31   

8.13. Acknowledgments

     31   

8.14. Additional Grantors

     32   

8.15. Releases

     32   

8.16. WAIVER OF JURY TRIAL

     32   

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

 

       

Page

SCHEDULE 3(a)   —   COMMERCIAL TORT CLAIMS SCHEDULE 4.3   —   NAME; JURISDICTION
OF ORGANIZATION, ETC SCHEDULE 4.4   —   INVENTORY AND EQUIPMENT SCHEDULE 4.6(a)
  —   INVESTMENT PROPERTY SCHEDULE 4.6(b)   —   INVESTMENT PROPERTY SCHEDULE
4.8(a)   —   INTELLECTUAL PROPERTY SCHEDULE 4.8(d)   —   INTELLECTUAL PROPERTY
SCHEDULE 4.9   —   LETTERS OF CREDIT RIGHTS SCHEDULE 8.2     NOTICES EXHIBIT A  
—   ACKNOWLEDGEMENT AND CONSENT EXHIBIT B-1   —   INTELLECTUAL PROPERTY SECURITY
AGREEMENT EXHIBIT B-2   —   AFTER-ACQUIRED INTELLECTUAL PROPERTY SECURITY
AGREEMENT EXHIBIT D   —   ASSUMPTION AGREEMENT

 

-iii-



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT, dated as of January 29, 2016, made by the
Borrowers (as defined below) and each of the signatories hereto (other than the
Administrative Agent, but together with any other entity that may become a party
hereto as provided herein, the “Guarantors”; and the Guarantors together with
the Borrowers, the “Grantors”), in favor of Manufacturers and Traders Trust
Company (“M&T”), as administrative agent (in such capacity and together with its
successors, the “Administrative Agent”) for (i) the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the Credit
Agreement, dated as of January 29, 2016, (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Bargain Parent, Inc., a Delaware corporation (“Parent”),
Ollie’s Holdings, Inc., a Delaware corporation (the “Lead Borrower”), Ollie’s
Bargain Outlet, Inc., a Pennsylvania corporation (“Ollie’s”), the other
Subsidiary Loan Parties from time to time party thereto, as borrowers (and
together with the Lead Borrower and Ollie’s, collectively, the “Borrowers”), the
Lenders party thereto, Manufacturers and Traders Trust Company as Lead Arranger
and the Administrative Agent, and the other agents named therein and (ii) the
other Secured Parties (as hereinafter defined).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Credit Extensions to the Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Guarantor;

WHEREAS, the proceeds of the Credit Extensions under the Credit Agreement will
be used in part to enable the Borrowers to make valuable transfers to one or
more of the other Guarantors in connection with the operation of their
respective businesses;

WHEREAS, the Borrowers and the other Guarantors are engaged in related
businesses, and each Borrower and each Guarantor will derive substantial direct
and indirect benefit from the making of the Credit Extensions under the Credit
Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Credit Extensions to the Borrowers under the Credit Agreement
that each Borrower and each Guarantor shall have executed and delivered this
Agreement to the Administrative Agent for the benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the foregoing premises and to induce the
Lead Arranger, the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective Credit Extensions
to the Borrowers thereunder, each Borrower and each Guarantor hereby agrees with
the Administrative Agent, for the benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.1. Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the New York UCC (and if
defined in more than one Article of the New York UCC, such terms shall have the
meanings given in Article 9 thereof): Accounts, Account Debtor, Certificated
Security, Chattel Paper, Commercial Tort Claim, Commodity Account, Commodity
Contract, Commodity Intermediary, Documents, Deposit Account, Electronic Chattel
Paper, Equipment, Farm Products,



--------------------------------------------------------------------------------

Financial Asset, Fixtures, General Intangibles, Goods, Instruments, Inventory,
Letter of Credit, Letter of Credit Rights, Money, Payment Intangibles,
Securities Account, Securities Intermediary, Security, Security Entitlement,
Supporting Obligations, Tangible Chattel Paper and Uncertificated Security.

(b) The following terms shall have the following meanings:

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

“After-Acquired Intellectual Property” shall mean any Collateral (excluding
Excluded Assets) consisting of any Intellectual Property acquired or obtained by
a Grantor on or after the Closing Date and which is not now a part of the Owned
Intellectual Property.

“Agreement” shall mean this Guarantee and Collateral Agreement, as the same may
be amended, amended and restated, restated, supplemented or otherwise modified
from time to time.

“Agreement Parties” shall mean the collective reference to the Borrowers and the
Guarantors.

“Borrowers” shall have the meaning assigned to such term in the preamble.

“Collateral” shall have the meaning assigned to such term in Section 3.

“Collateral Account” shall mean any collateral account subject to a Deposit
Account Control Agreement.

“Collateral Account Funds” shall mean, collectively, the following: (i) all
funds (including all trust monies) and investments (including all cash
equivalents) credited to, or purchased with funds from, any Collateral Account
or the Dominion Account, as the case may be, and all certificates and
instruments from time to time representing or evidencing such investments,
(ii) all Money, notes, certificates of deposit, checks and other instruments
from time to time hereafter delivered to or otherwise possessed by the
Administrative Agent for or on behalf of any Grantor in substitution for, or in
addition to, any or all of the Collateral, and (iii) all interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the items
constituting Collateral.

“Contracts” shall mean all contracts and agreements between any Grantor and any
other person (in each case, whether written or oral, or third party or
intercompany) as the same may be amended, assigned, extended, restated,
supplemented, replaced or otherwise modified from time to time including (i) all
rights of any Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (ii) all rights of any Grantor to receive proceeds
of any insurance, indemnity, warranty or guaranty with respect thereto,
(iii) all rights of any Grantor to damages arising thereunder and (iv) all
rights of any Grantor to terminate and to perform and compel performance of,
such Contracts and to exercise all remedies thereunder.

“Copyright Licenses” shall mean any written agreement naming any Grantor as
licensor or licensee (including those listed on Schedule 4.8(a) (as such
schedule may be amended or supplemented from time to time)), granting any right
in, to or under any Copyright, including the grant of rights to manufacture,
print, publish, copy, import, export, distribute, exploit and sell materials
derived from any Copyright.

 

-2-



--------------------------------------------------------------------------------

“Copyrights” shall mean (i) all copyrights arising under the laws of the United
States, whether registered or unregistered and whether published or unpublished
(including those listed on Schedule 4.8(a) (as such schedule may be amended or
supplemented from time to time)), all registrations and recordings thereof, and
all applications in connection therewith and rights corresponding thereto
throughout the world, including all registrations, recordings and applications
in the United States Copyright Office, and (ii) the right to, and to obtain, all
extensions and renewals thereof.

“Credit Agreement” shall have the meaning assigned to such term in the preamble.

“Current Asset Collateral” shall mean all now owned or hereafter acquired assets
and property of any Grantor, whether real, personal or mixed, with respect to
which a Lien is granted or purported to be granted as security for any Secured
Obligation that constitutes:

(i) Accounts (including credit card receivables);

(ii) Inventory;

(iii) General Intangibles (other than Intellectual Property and Pledged Shares),
Instruments, Chattel Paper, Documents, other contracts and Supporting
Obligations, in each case, evidencing or substituted for any other Current Asset
Collateral;

(iv) cash, Money and cash equivalents, and Deposit Accounts and Securities
Accounts (including all cash and other funds or other property held in or on
deposit therein, except to the extent constituting a Net Proceeds Pledged
Account);

(v) documents of title with respect to any Inventory;

(vi) tax refunds;

(vii) guarantees, letters of credit, Letter-of-Credit Rights, security and other
credit enhancement, in each case, in support of the other Current Asset
Collateral;

(viii) contractual claims and causes of action to the extent relating to any
Current Asset Collateral;

(ix) books and records pertaining to the foregoing; and

(x) substitutions, replacements, accessions, products or Proceeds (including,
without limitation, insurance proceeds) of any of the forgoing,

in each case other than any Excluded Assets.

“Domain Names” shall mean all Internet domain names and associated uniform
resource locator addresses.

“Excluded Assets” shall mean (i) the Excluded Foreign and Other Subsidiary
Equity Interests, (ii) any Equity Interests if, and to the extent that, and for
so long as doing so would violate applicable law or, other than in the case of
Wholly-Owned Subsidiaries, a contractual obligation binding on such Equity
Interests, (iii) any property subject to a Lien permitted under Section 6.02(i)
or 6.02(j) of the Credit Agreement to the extent and for so long as (I) the
contract or other agreement in which such Lien is granted (or the documentation
providing for such purchase money obligation or Capital Lease Obligation)

 

-3-



--------------------------------------------------------------------------------

prohibits the creation of any other Lien on such assets and proceeds or (II) the
grant of a security interest under the Loan Documents (x) would invalidate the
underlying rights of such Grantor in such assets, (y) would give any other party
to such contract or agreement the right to terminate its obligations thereunder
or (z) is not permitted without consent of third party (other than a Grantor),
(iv) all leasehold real property, (v) all fee owned real property that has an
individual fair market value in an amount less than $5.0 million (as reasonably
estimated by the Borrowers), (vi) Equity Interests of any partnerships, joint
ventures and any non-Wholly Owned Subsidiary which cannot be pledged without the
consent of one or more third parties (other than the Borrowers or any of their
Restricted Subsidiaries), (vii) margin stock, (viii) any asset to the extent
that the grant of a security interest therein would result in materially adverse
tax consequences as reasonably determined by the Lead Borrower, (ix) any
property and assets the pledge of which would require governmental consent,
approval, license or authorization, (x) all foreign intellectual property and
any “intent-to-use” trademark applications prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable law, (xi) Trust Funds and
(xii) other assets which the Administrative Agent, in consultation with the Lead
Borrower, determines, in its reasonable discretion, should be excluded taking
into account the practical operations of the Borrowers’ business.
Notwithstanding anything to the contrary herein, (x) the Loan Parties shall not
be required to grant a security interest in any Collateral or perfect a security
interest in any Collateral to the extent (A) the burden or cost of obtaining or
perfecting a security interest therein outweighs the benefit of the security
afforded thereby as reasonably determined by the Lead Borrower and the
Administrative Agent or (B) if the granting of a security interest in such asset
would be prohibited by enforceable anti-assignment provisions of contracts or
applicable law or with respect to any assets to the extent such a pledge would
violate the terms of any contract with respect to such assets (in each case,
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable law) or would trigger termination pursuant
to any “change of control” or similar provision in any contract and (y) no
actions shall be required in order to create or perfect any security interest in
any assets located outside of the United States, and no foreign law security or
pledge agreement shall be required.

“Excluded Foreign and Other Subsidiary Equity Interests” shall mean the
(A) Equity Interests in excess of 65% of the voting Equity Interests of (i) each
“first tier” Foreign Subsidiary owned by any Grantor and (ii) each Disregarded
Domestic Subsidiary; (B) any voting or non-voting Equity Interest of any Foreign
Subsidiary that is not a “first tier” Foreign Subsidiary owned by any Grantor
and (C) the Equity Interests of any Unrestricted Subsidiary, Immaterial
Subsidiary, Captive Insurance Subsidiary, and not-for-profit Subsidiary.

“Grantors” shall have the meaning assigned to such term in the preamble.

“Guarantors” shall have the meaning assigned to such term in the preamble.

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property arising under United
States laws, including Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks, Trademark Licenses, Trade Secrets, Trade Secret Licenses and Domain
Names.

 

-4-



--------------------------------------------------------------------------------

“Intellectual Property Collateral” shall include all Owned Intellectual Property
and After-Acquired Intellectual Property, as well as any other Intellectual
Property or Software included within the Collateral pursuant to Section 3(a).

“Investment Property” shall mean the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any such investment property which is an Excluded Asset) including
all Certificated Securities and Uncertificated Securities and all Security
Entitlements, (ii) security entitlements, in the case of any United States
Treasury book-entry securities, as defined in 31 C.F.R. section 357.2, or, in
the case of any United States federal agency book-entry securities, as defined
in the corresponding United States federal regulations governing such book-entry
securities, and (iii) whether or not otherwise constituting “investment
property,” all Pledged Notes, all Pledged Equity Interests, all Pledged Security
Entitlements and all Pledged Commodity Contracts.

“Issuers” shall mean the collective reference to each issuer of Pledged
Collateral that is a Subsidiary.

“Lead Arranger” shall have the meaning assigned to such term in the preamble.

“Lenders” shall have the meaning assigned to such term in the preamble.

“Licensed Intellectual Property” shall have the meaning assigned to such term in
Section 4.8(a).

“M&T” shall have the meaning assigned to such term in the preamble.

“Material Intellectual Property” shall have the meaning assigned to such term in
Section 4.8(b).

“Net Proceeds Pledged Account” shall have the meaning assigned to such term in
the Credit Agreement.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Owned Intellectual Property” shall have the meaning assigned to such term in
Section 4.8(a).

“Parent” shall have the meaning assigned to such term in the preamble.

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use, import,
export, distribute or sell any invention covered in whole or in part by a
Patent, including any of the foregoing listed on Schedule 4.8(a) (as such
schedule may be amended or supplemented from time to time).

“Patents” shall mean (i) all letters of patent of the United States, all
reissues and extensions thereof and all goodwill associated therewith, including
any of the foregoing listed in Schedule 4.8(a) (as such schedule may be amended
or supplemented from time to time), (ii) all applications for letters of patent
of the United States and all divisions, continuations and continuations-in-part
thereof, all improvements thereof, including any of the foregoing listed in
Schedule 4.8(a) (as such schedule may be amended or supplemented from time to
time), and (iii) all rights to, and to obtain, any reissues or extensions of the
foregoing.

 

-5-



--------------------------------------------------------------------------------

“Pledged Alternative Equity Interests” shall mean all interests (other than any
such interests that are Excluded Assets) of any Grantor in participation or
other interests in any equity or profits of any business entity and the
certificates, if any, representing such interests and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such interests and
any other warrant, right or option to acquire any of the foregoing; provided,
however, that Pledged Alternative Equity Interests shall not include any Pledged
Stock, Pledged LLC Interests, Pledged Partnership Interests or Pledged Trust
Interests.

“Pledged Collateral” shall mean the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests.

“Pledged Debt Securities” shall mean all debt securities now owned or hereafter
acquired by any Grantor, (other than any such debt securities that are Excluded
Assets), including the debt securities listed on Schedule 4.6(b), (as such
schedule may be amended or supplemented from time to time), together with any
other certificates, options, rights or security entitlements of any nature
whatsoever in respect of the debt securities of any person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests, Pledged Trust Interests and Pledged Alternative
Equity Interests.

“Pledged LLC Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in any limited liability company (other than any such
interests that are Excluded Assets), including all limited liability company
interests listed on Schedule 4.6(a) hereto under the heading “Pledged LLC
Interests” (as such schedule may be amended or supplemented from time to time)
and the certificates, if any, representing such limited liability company
interests and any interest of such Grantor on the books and records of such
limited liability company and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such limited liability company interests and any
other warrant, right or option to acquire any of the foregoing.

“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor (other than any such promissory notes that are Excluded Assets),
including those listed on Schedule 4.6(b) (as such schedule may be amended or
supplemented from time to time).

“Pledged Partnership Interests” shall mean all interests of any Grantor now
owned or hereafter acquired in any general partnership, limited partnership,
limited liability partnership or other partnership (other than any such
interests that are Excluded Assets), including all partnership interests listed
on Schedule 4.6(a) hereto under the heading “Pledged Partnership Interests” (as
such schedule may be amended or supplemented from time to time) and the
certificates, if any, representing such partnership interests and any interest
of such Grantor on the books and records of such partnership and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests and any other warrant, right or option to acquire any of the
foregoing.

 

-6-



--------------------------------------------------------------------------------

“Pledged Security Entitlements” shall mean all security entitlements with
respect to the financial assets listed on Schedule 4.6(b) (as such schedule may
be amended from time to time) and all other security entitlements of any
Grantor.

“Pledged Stock” shall mean all shares of capital stock (other than any such
shares that are Excluded Assets) now owned or hereafter acquired by any Grantor,
including all shares of capital stock listed on Schedule 4.6(a) hereto under the
heading “Pledged Stock” (as such schedule may be amended or supplemented from
time to time), and the certificates, if any, representing such shares and any
interest of such Grantor in the entries on the books of the issuer of such
shares and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares and any other warrant, right or option to acquire any
of the foregoing.

“Pledged Trust Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in a Delaware business trust or other trust (other than any
such interests that are Excluded Assets), including all trust interests listed
on Schedule 4.6(a) hereto under the heading “Pledged Trust Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such trust interests and any interest of such Grantor on
the books and records of such trust or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such trust interests
and any other warrant, right or option to acquire any of the foregoing.

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the New York UCC and, in any event, shall include all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Secured Obligations” shall have the meaning assigned to such term in the Credit
Agreement. Notwithstanding anything to the contrary contained herein or in any
other Loan Document, in no event will the Secured Obligations include any
Excluded Swap Obligations.

“Secured Parties” shall mean, collectively, the Lead Arranger, the
Administrative Agent, the Lenders, the Issuing Banks and Secured Bank Product
Providers, to which Secured Obligations, as applicable, are owed.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Software” shall mean computer programs, object code, source code and supporting
documentation, including “software” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“Termination Date” shall have the meaning assigned to such term in
Section 2.1(c).

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right in, to or under any Trademark,
including any of the foregoing referred to on Schedule 4.8(a) (as such schedule
may be amended or supplemented from time to time).

“Trademarks” shall mean all right, title and interest in and to (i) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, designs, logos, trade
dress, slogans and other source or business identifiers, or any other indicia of
origin, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all

 

-7-



--------------------------------------------------------------------------------

applications in connection therewith (but excluding abandoned applications), in
the United States Patent and Trademark Office or in any similar office or agency
of the United States or any State thereof and all common-law rights related
thereto, including any of the foregoing listed on Schedule 4.8(a) (as such
schedule may be amended or supplemented from time to time), (ii) the right to,
and to obtain, all renewals thereof, (iii) the goodwill of the business
symbolized by the foregoing and (iv) other source or business identifiers,
designs and general intangibles of a like nature.

“Trade Secret License” shall mean any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right in, to or under any
Trade Secret.

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how, including unpatented inventions, invention
disclosures, engineering or other technical data, financial data, procedures,
know-how, designs, personal information, supplier lists, customer lists,
business, production or marketing plans, formulae, methods (whether or not
patentable), pro-code and data collections (all of the foregoing being
collectively called a “Trade Secret”), whether or not reduced to a writing or
other tangible form, including all documents and things embodying, incorporating
or describing such Trade Secret, the right to sue for past, present and future
misappropriations of any Trade Secret and all proceeds of the foregoing,
including royalties, income, payments, claims, damages and proceeds of suit.

“Trust Funds” shall mean any cash or cash equivalents comprised of (i) funds
specifically and exclusively used for payroll taxes, payroll and other employee
benefit payments to or for the benefit of any Grantor’s or any of their
subsidiaries’ employees, (ii) all taxes required to be collected, remitted or
withheld (including, without limitation, federal and state withholding taxes
(including the employer’s share thereof)) and (iii) any other funds which such
Grantor holds as an escrow or fiduciary for such person.

1.2. Other Definitional Provisions. The words “hereof,” “herein,” “hereto” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to the specific provisions of
this Agreement unless otherwise specified.

(a) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(b) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to the property or
assets such Grantor has granted as Collateral or the relevant part thereof.

(c) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Secured Obligations shall
mean the Full Payment of all of the Secured Obligations, in each case, unless
otherwise specified.

(d) The words “include,” “includes” and “including,” and words of similar
import, shall not be limiting and shall be deemed to be followed by the phrase
“without limitation.”

SECTION 2. GUARANTEE

2.1. Guarantee. Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
benefit of the Secured Parties and their respective successors, indorsees and
permitted transferees and assigns, the prompt and complete payment and
performance by the Borrowers when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations.

 

-8-



--------------------------------------------------------------------------------

(a) If and to the extent required in order for the Secured Obligations of any
Guarantor to be enforceable under applicable federal, state and other laws
relating to the insolvency of debtors, the maximum liability of such Guarantor
hereunder shall be limited to the greatest amount which can lawfully be
guaranteed by such Guarantor under such laws, after giving effect to any rights
of contribution, reimbursement and subrogation arising under Section 2.2.

(b) Each Guarantor agrees that the Secured Obligations may at any time and from
time to time be incurred or permitted in an amount exceeding the maximum
liability of such Guarantor hereunder without, to the extent permitted by
applicable law, impairing the guarantee contained in this Section 2 or affecting
the rights and remedies of any Secured Party hereunder.

(c) The guarantee contained in this Section 2 shall remain in full force and
effect until the date when no Commitments are outstanding and Full Payment of
all of the Secured Obligations has been made (the “Termination Date”),
notwithstanding that from time to time during the term of the Credit Agreement
the Borrowers may not then owe any Secured Obligations.

(d) No payment made by any Borrower, any of the Guarantors, any other guarantor
or any other person or received or collected by any Secured Party from any
Borrower, any of the Guarantors, any other guarantor or any other person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Secured Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor (including by means
of setoff or appropriation) in respect of the Secured Obligations or any payment
received or collected from such Guarantor in respect of the Secured
Obligations), remain liable for the Secured Obligations up to the maximum
liability of such Guarantor hereunder until the Termination Date.

2.2. Rights of Reimbursement, Contribution and Subrogation. In case any payment
is made on account of the Secured Obligations by any Agreement Party or is
received or collected on account of the Secured Obligations from any Agreement
Party or its property:

(a) If such payment is made by a Borrower or from its property, then, if and to
the extent such payment is made on account of Secured Obligations arising from
or relating to a Loan or other extension of credit made to such Borrower, such
Borrower shall not be entitled (i) to demand or enforce reimbursement or
contribution in respect of such payment from any other Agreement Party or
(ii) to be subrogated to any claim, interest, right or remedy of any Secured
Party against any other person, including any other Agreement Party or its
property.

(b) If such payment is made by a Guarantor or from its property, such Guarantor
shall be entitled, subject to and upon Full Payment of the Secured Obligations
and termination of the Commitments, (i) to demand and enforce reimbursement for
the full amount of such payment from a Borrower and (ii) to demand and enforce
contribution in respect of such payment from each other Guarantor that has not
paid its fair share of such payment, as necessary to ensure that (after giving
effect to any enforcement of reimbursement rights provided hereby) each
Guarantor pays its fair share of the unreimbursed portion of such payment. For
this purpose, the fair share of each Guarantor as to any unreimbursed payment
shall be determined based on an equitable apportionment of such unreimbursed
payment among all Guarantors based on the relative value of their assets and any
other equitable considerations deemed appropriate by a court of competent
jurisdiction.

 

-9-



--------------------------------------------------------------------------------

(c) Until the Termination Date, notwithstanding Sections 2.2(a) and 2.2(b), no
Agreement Party shall be entitled to be subrogated (equally and ratably with all
other Agreement Parties entitled to reimbursement or contribution from any other
Agreement Party as set forth in this Section 2.2) to any security interest that
may then be held by the Administrative Agent upon any Collateral granted to it
in this Agreement, nor shall any Agreement Party seek or be entitled to seek any
contribution or reimbursement from a Borrower or any other Agreement Party in
respect of payments made by any Agreement Party hereunder. Such right of
subrogation shall be enforceable solely against the Agreement Parties, and not
against the Secured Parties, and neither the Administrative Agent nor any other
Secured Party shall have any duty whatsoever to warrant, ensure or protect any
such right of subrogation or to obtain, perfect, maintain, hold, enforce or
retain any Collateral for any purpose related to any such right of subrogation.
If subrogation is demanded by any Agreement Party, then (and only after the
Termination Date) the Administrative Agent shall deliver to the Agreement
Parties making such demand, or to a representative of such Agreement Parties or
of the Agreement Parties generally, an instrument reasonably satisfactory to the
Administrative Agent transferring, on a quitclaim basis without any recourse,
representation, warranty or obligation whatsoever, whatever security interest
the Administrative Agent then may hold in whatever Collateral may then exist
that was not previously released or disposed of by the Administrative Agent.

(d) All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Agreement Party
as to any payment on account of the Secured Obligations made by it or received
or collected from its property shall be fully subordinated in all respects prior
to the Termination Date. Until the Termination Date, no Agreement Party shall
demand or receive any collateral security, payment or distribution whatsoever
(whether in cash, property or securities or otherwise) on account of any such
right or claim. If any such payment or distribution is made or becomes available
to any Agreement Party in any bankruptcy case or receivership, insolvency or
liquidation proceeding, such payment or distribution shall be delivered by the
person making such payment or distribution directly to the Administrative Agent,
for application to the payment of the Secured Obligations. If any such payment
or distribution is received by any Agreement Party, it shall be held by such
Agreement Party in trust, as trustee of an express trust for the benefit of the
Secured Parties, and shall promptly be transferred and delivered by such
Agreement Party to the Administrative Agent, in the exact form received and, if
necessary, duly endorsed, to be applied against any Secured Obligations then
outstanding in accordance with the Credit Agreement.

(e) The obligations of the Agreement Parties under the Loan Documents, including
their liability for the Secured Obligations and the enforceability of the
security interests granted thereby, are not contingent upon the validity,
legality, enforceability, collectability or sufficiency of any right of
reimbursement, contribution or subrogation arising under this Section 2.2 and
the provisions of this Section 2.2 shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent and Secured Parties,
and each Guarantor shall remain liable to the Administrative Agent and the
Secured Parties for the full amount guaranteed by such Guarantor hereunder. The
invalidity, insufficiency, unenforceability or uncollectability of any such
right shall not in any respect diminish, affect or impair any such obligation or
any other claim, interest, right or remedy at any time held by any Secured Party
against any Guarantor or its property. The Secured Parties make no
representations or warranties in respect of any such right and shall have no
duty to assure, protect, enforce or ensure any such right or otherwise relating
to any such right.

(f) Each Agreement Party reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Agreement Party, but (i) the exercise and enforcement of such rights shall be
subject to Section 2.2(d) and (ii) neither the Administrative Agent nor any
other Secured Party shall ever have any duty or liability whatsoever in respect
of any such right, except as provided in the last sentence of Section 2.2(c).

 

-10-



--------------------------------------------------------------------------------

2.3. Amendments, etc. with Respect to the Secured Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured Obligations made by any
Secured Party may be rescinded by such Secured Party and any of the Secured
Obligations continued, and the Secured Obligations, or the liability of any
other person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, increased, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by any Secured Party,
and the Credit Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders, Required Revolver Lenders or all Lenders, as the case may
be) and the applicable Loan Parties may deem advisable from time to time, and
any collateral security, guarantee or right of offset at any time held by any
Secured Party for the payment of the Secured Obligations may be sold, exchanged,
waived, surrendered or released. No Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Secured Obligations or for the guarantee contained in this Section 2 or
any property subject thereto.

2.4. Guarantee Absolute and Unconditional. Each Guarantor waives, to the extent
permitted by applicable law, any and all notice of the creation, renewal,
extension or accrual of any of the Secured Obligations and notice of or proof of
reliance by any Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; the Secured
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between any
Borrower and any of the Guarantors, on the one hand, and the Secured Parties, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives, to the extent permitted by applicable law, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any Borrower or any of the Guarantors with respect to the Secured
Obligations. Each Guarantor understands and agrees, to the extent permitted by
applicable law, that until the Termination Date the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Secured Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment, performance or release of guarantee hereunder) which may at
any time be available to or be asserted by a Borrower or any other person
against any Secured Party, or (c) any other circumstance whatsoever (with or
without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrowers for the Secured Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, any Secured Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against any Borrower, any other Guarantor or any
other person or against any collateral security or guarantee for the Secured
Obligations or any right of offset with respect thereto, and any failure by any
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from any Borrower, any other Guarantor or any other
person or to realize upon any such collateral security, guarantee or to exercise
any such right of offset, or any release of any Borrower, any other Guarantor or
any other person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of any Secured Party against any Guarantor, except
to the extent of any such release. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

-11-



--------------------------------------------------------------------------------

2.5. Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

2.6. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars in
immediately available funds at the office of the Administrative Agent as
specified in the Credit Agreement.

2.7. Subordination of Indebtedness Held by Guarantors. Until the Termination
Date, any indebtedness of any Borrower or any other Loan Party now or hereafter
held by any Guarantor is hereby subordinated to the indebtedness of such
Borrower or such other Loan Party to the Secured Parties; and such indebtedness
of such Borrower or such other Loan Party to any Guarantor, if the
Administrative Agent or the Collateral Agent, after an Event of Default has
occurred and is continuing, so requests, shall be collected, enforced and
received by such Guarantor as trustee for the Secured Parties and be paid over
to the Secured Parties on account of the indebtedness of such Borrower or such
other Loan Party to the Secured Parties, but without affecting or impairing in
any manner the liability of such Guarantor under the other provisions of this
Agreement. Prior to the transfer by any Guarantor of any note or negotiable
instrument evidencing any indebtedness of such Borrower or any other Loan Party
to such Guarantor, such Guarantor shall mark such note or negotiable instrument
with a legend that the same is subject to this subordination.

2.8. Keepwell Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.8 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.8, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 2.8 shall remain
in full force and effect until the Termination Date. Each Qualified ECP
Guarantor intends that this Section 2.8 constitute, and this Section 2.8 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

SECTION 3. GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

(a) Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in all of the personal property of such Grantor,
including the following property, in each case, wherever located and now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

 

12



--------------------------------------------------------------------------------

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Collateral Accounts and all Collateral Account Funds;

(iv) all Commercial Tort Claims in excess of $2,000,000, in each case, from time
to time specifically described on Schedule 3(a);

(v) all Contracts;

(vi) all Documents;

(vii) all Equipment;

(viii) all Fixtures;

(ix) all General Intangibles;

(x) all Goods;

(xi) all Instruments;

(xii) all insurance;

(xiii) all Intellectual Property;

(xiv) all Inventory;

(xv) all Investment Property;

(xvi) all Letters of Credit and Letter of Credit Rights;

(xvii) all Money;

(xviii) all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, Software, computer printouts,
tapes, disks and other electronic storage media and similar items that at any
time pertain to or evidence or contain information relating to any of the
Collateral or are otherwise necessary or helpful in the collection thereof or
realization thereupon; and

(xix) to the extent not otherwise included, all other personal property, whether
tangible or intangible, of the Grantor and all Proceeds, products, accessions,
rents and profits of any and all of the foregoing and all collateral security,
Supporting Obligations and guarantees given by any person with respect to any of
the foregoing;

provided that, notwithstanding any other provision set forth in this Agreement,
the term “Collateral” and the component definitions thereof shall not include,
and this Agreement shall not, at any time, constitute a grant of a security
interest in any property that is an Excluded Asset.

 

-13-



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary, (i) each Grantor shall
remain liable for all obligations under and in respect of the Collateral and
nothing contained herein is intended or shall be a delegation of duties to the
Administrative Agent or any other Secured Party, (ii) each Grantor shall remain
liable under and each of the agreements included in the Collateral, including
any Accounts, any Contracts and any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests, to perform all of the obligations undertaken
by it thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Administrative Agent nor any other Secured Party shall
have any obligation or liability under any of such agreements by reason of or
arising out of this Agreement or any other document related hereto nor shall the
Administrative Agent nor any other Secured Party have any obligation to make any
inquiry as to the nature or sufficiency of any payment received by it or have
any obligation to take any action to collect or enforce any rights under any
agreement included in the Collateral, including any agreements relating to any
Accounts, any Contracts or any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests and (iii) the exercise by the Administrative
Agent of any of its rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral, including any agreements relating to any Accounts, any Contracts and
any agreements relating to Pledged Partnership Interests or Pledged LLC
Interests.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Lead Arranger, the Administrative Agent and the Lenders to enter
into the Credit Agreement and to induce the Lenders to make their respective
Credit Extensions to the Borrowers thereunder, each Grantor hereby represents
and warrants to the Secured Parties that each representation and warranty
contained in Article III of the Credit Agreement is true and correct in all
material respects (other than any representation or warranty that is qualified
by materiality or makes reference to Material Adverse Effect, which such
representations and warranty shall be true and correct in all respects) on and
as of the Closing Date (except as limited by Section 4.01 of the Credit
Agreement) and on and as of the date of each Credit Extension, except if such
representation or warranty refers to a specific date or period, then as of such
date or for such period, as if made by such Grantor herein and that:

4.1. Title; No Other Liens. Such Grantor owns each item of the Collateral free
and clear of any and all Liens, including Liens arising as a result of such
Grantor becoming bound (as a result of merger or otherwise) as grantor under a
security agreement entered into by another person, except for Liens permitted by
Section 6.02 of the Credit Agreement.

4.2. [Reserved]

4.3. Name; Jurisdiction of Organization, etc. On the date hereof, such Grantor’s
exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation or organization), jurisdiction of organization,
organizational identification number, if any, and the location of such Grantor’s
chief executive office or sole place of business are specified on Schedule 4.3.
On the date hereof, except as otherwise described in the Collateral
Questionnaire, each Grantor is organized solely under the law of the
jurisdiction so specified and has not filed any certificates of domestication,
transfer or continuance in any other jurisdiction. On the date hereof, except as
otherwise described in the Collateral Questionnaire, no such Grantor has changed
its name, jurisdiction of organization, chief executive office or sole place of
business in any way (e.g. by merger, consolidation, change in corporate form or
otherwise) within the past five years and has not within the last five years
become bound (whether as a result of merger or otherwise) as a grantor under a
security agreement (other than in respect of a Lien permitted by Section 6.02 of
the Credit Agreement) entered into by another person, which has not heretofore
been terminated.

4.4. Inventory and Equipment. As of the Closing Date, such Grantor does not
maintain Equipment or Inventory (other than mobile goods or Inventory or
Equipment in transit or, out for repair) with a value in excess of $1,000,000 at
any location other than the locations set forth on Schedule 4.4.

 

-14-



--------------------------------------------------------------------------------

4.5. Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.6. Investment Property.

(a) Schedule 4.6(a) hereto (as such schedule may be amended or supplemented from
time to time by notice from one or more Grantors to the Administrative Agent)
sets forth under the headings “Pledged Stock,” “Pledged LLC Interests,” “Pledged
Partnership Interests” and “Pledged Trust Interests,” respectively, all of the
Pledged Stock, Pledged LLC Interests, Pledged Partnership Interests and Pledged
Trust Interests owned by any Grantor and such Pledged Equity Interests
constitute the percentage of issued and outstanding shares of stock, percentage
of membership interests, percentage of partnership interests or percentage of
beneficial interest of the respective Issuers thereof indicated on such
schedule.

(b) Schedule 4.6(b) (as such schedule may be amended or supplemented from time
to time by notice from one or more Grantors to the Administrative Agent) sets
forth under the heading “Pledged Debt Securities” or “Pledged Notes” all of the
Pledged Debt Securities and Pledged Notes owned by any Grantor, and except as
set forth on Schedule 4.6(b) (as such schedule may be amended or supplemented
from time to time by notice from one or more Grantors to the Administrative
Agent) all of the intercompany Pledged Debt Securities and intercompany Pledged
Notes have been duly authorized, authenticated or issued, and delivered and is
the legal, valid and binding obligation of the issuers thereof enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law and constitutes all of the issued and
outstanding inter-company indebtedness evidenced by an instrument or
certificated security of the respective issuers thereof owing to such Grantor.

(c) The Pledged Equity Interests issued by any Subsidiary have been duly and
validly issued and, if applicable, are fully paid and nonassessable (except for
shares of any unlimited liability company which are assessable in certain
circumstances).

(d) None of the terms of any uncertificated Pledged LLC Interests and Pledged
Partnership Interests expressly provide that they are securities governed by
Article 8 of the Uniform Commercial Code in effect from time to time in the
“issuer’s jurisdiction” of each Issuer thereof (as such term is defined in the
Uniform Commercial Code in effect in such jurisdiction).

(e) All certificated Pledged LLC Interests and Pledged Partnership Interests, if
any, do not expressly provide that they are “securities” for purposes of
Section 8-103(c) of the Uniform Commercial Code as in effect in any relevant
jurisdiction.

(f) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other person, except
the security interests created by this Agreement and Liens permitted by
Section 6.02 of the Credit Agreement, and there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests.

 

-15-



--------------------------------------------------------------------------------

(g) Each Issuer that is not a Grantor hereunder has executed and delivered to
the Administrative Agent an Acknowledgment and Consent, in substantially the
form of Exhibit A, to the pledge of the Pledged Collateral pursuant to this
Agreement.

4.7. Accounts. No amount payable to such Grantor under or in connection with any
Account that is included in the Collateral is evidenced by any Instrument or
Tangible Chattel Paper with a value in excess of $2,000,000 which has not been
delivered to the Administrative Agent to the extent required under Section 5.2.

4.8. Intellectual Property.

(a) As of the Closing Date, Schedule 4.8(a) lists all (i) Intellectual Property
which is registered with a Governmental Authority or is the subject of an
application for registration and all material unregistered Intellectual Property
(other than unregistered Copyrights), in each case which is owned by such
Grantor in its own name on the date hereof (collectively, the “Owned
Intellectual Property”) and (ii) licenses of United States Intellectual Property
applications or registrations in which such Grantor is an exclusive licensee. As
of the Closing Date, except as set forth in Schedule 4.8(a) and except as would
not reasonably be expected to have a Material Adverse Effect, each such Grantor
is the exclusive owner of the entire and unencumbered right, title and interest
in and to all such Owned Intellectual Property and is otherwise entitled to use,
and grant to others the right to use, all such Owned Intellectual Property
subject only to the license terms of the licensing or franchise agreements
referred to in paragraph (c) below. Such Grantor has the right to use all
Intellectual Property material for use in the operation of the business, but
that it does not own (collectively, the “Licensed Intellectual Property”).

(b) As of the Closing Date, all Owned Intellectual Property set forth in
Schedule 4.8(a) and, to such Grantor’s knowledge, all Licensed Intellectual
Property (collectively, the “Material Intellectual Property”), is valid,
subsisting, unexpired and has not been abandoned, except as would not reasonably
be expected to have a Material Adverse Effect or otherwise set forth on Schedule
4.8(a). Neither the operation of such Grantor’s business as currently conducted
or as contemplated to be conducted nor the use of the Intellectual Property in
connection therewith conflicts with, infringes, misappropriates, dilutes,
misuses or otherwise violates the Intellectual Property rights of any other
person, except in each case as would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

(c) The rights of such Grantor in or to the Material Intellectual Property do
not conflict with or infringe upon the rights of any third party, and no claim
has been asserted in writing that the use of such Intellectual Property does or
may infringe upon the rights of any third party, except in each case as would
not reasonably be expected, individual or in the aggregate, to have a Material
Adverse Effect.

(d) As of the Closing Date, no action or proceeding is pending or, to such
Grantor’s knowledge, threatened (i) seeking to limit, cancel or question any
Owned Intellectual Property or challenge either the validity or enforceability
of such Owned Intellectual Property or any Grantor’s right, title, or interest
in, or to, such Owned Intellectual Property, (ii) alleging that any services
provided by, processes used by, or products manufactured or sold by such Grantor
infringe any Intellectual Property right of any other person or (iii) alleging
that any Material Intellectual Property is being licensed, sublicensed or used
in violation of any Intellectual Property or any other right of any other
person, in each case, which would reasonably be expected to have a Material
Adverse Effect on the value of the Collateral, taken as a whole. On the date
hereof, to such Grantor’s knowledge, except as set forth on Schedule 4.8(d) no
person is engaging in any activity that infringes upon, or is otherwise an
unauthorized use of, any Material Intellectual Property or upon the rights of
such Grantor therein. The consummation of the Transactions contemplated by the
Credit Agreement will not result in the termination or impairment of any of the
Material Intellectual Property the loss of which would be reasonably likely to
have a Material Adverse Effect.

 

-16-



--------------------------------------------------------------------------------

(e) To such Grantor’s knowledge, with respect to each Copyright License,
Trademark License, Trade Secret License and Patent License that relates to
Material Intellectual Property or the loss of which could otherwise have a
Material Adverse Effect, such license is (i) valid, enforceable, and in full
force and effect; (ii) not subject to any notice of termination prior to
scheduled expiration, nor, to the knowledge of the Grantors, subject to any such
termination based on the occurrence of any events that have occurred; and
(iii) not the subject of any license agreements other than those disclosed in
Schedule 4.8(a).

(f) Except in each case as would not reasonably be expected to have a Material
Adverse Effect, (i) none of the Trade Secrets of such Grantor that are material
to its business have been used, divulged, disclosed or appropriated to the
detriment of such Grantor for the benefit of any other person; (ii) no employee,
independent contractor or agent of such Grantor has misappropriated any trade
secrets of any other person in the course of the performance of his or her
duties as an employee, independent contractor or agent of such Grantor; and
(iii) no employee, independent contractor or agent of such Grantor is in default
or breach of any term of any employment agreement, non-disclosure agreement,
assignment of inventions agreement or similar agreement or contract relating in
any way to the protection, ownership, development, use or transfer of such
Grantor’s Intellectual Property.

(g) Except as would not reasonably be expected to have a Material Adverse
Effect, such Grantor has taken all commercially reasonable steps to use
consistent standards of quality in the manufacture, distribution and sale of all
products sold and provision of all services provided under or in connection with
any item of Intellectual Property and has taken all commercially reasonable
steps to ensure that all licensed users of any kind of Intellectual Property use
such consistent standards of quality.

(h) No Grantor is a party to any settlement or consents, judgment, injunction,
order, decree, covenants not to sue, non-assertion assurances or releases that
would impair the validity or enforceability of, or such Grantor’s rights in, any
Material Intellectual Property.

4.9. Letters of Credit and Letter of Credit Rights. No Grantor is a beneficiary
or assignee under any letter of credit with a face amount in excess of
$2,000,000 (including any “Letter of Credit”) other than the letters of credit
described on Schedule 4.9 (as such schedule may be amended or supplemented from
time to time).

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Secured Parties that, until the
Termination Date:

5.1. Delivery and Control of Certain Collateral.

(a) If any of the Collateral is or shall become evidenced or represented by any
Certificated Security or Tangible Chattel Paper, such Certificated Security or
Tangible Chattel Paper shall be delivered promptly to the Administrative Agent,
duly endorsed, if applicable, in a manner reasonably satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement, and,
to the extent such property has not already be delivered to the Administrative
Agent in connection with the Existing ABL Credit Agreement, all of such property
owned by any Grantor as of the Closing Date shall be delivered on the Closing
Date. Any Pledged Collateral evidenced or represented by any Instrument or
Negotiable Document shall be delivered promptly to the Administrative Agent,
duly endorsed, if applicable,

 

-17-



--------------------------------------------------------------------------------

in a manner reasonably satisfactory to the Administrative Agent, to be held as
Collateral pursuant to this Agreement, and, to the extent such property has not
already be delivered to the Administrative Agent in connection with the Existing
ABL Credit Agreement, all of such property owned by any Grantor as of the
Closing Date shall be delivered on the Closing Date. Notwithstanding the
foregoing, no Instrument, Tangible Chattel Paper, Pledged Debt Security
constituting a Certificated Security or Negotiable Document shall be required to
be delivered to the Administrative Agent pursuant to this clause (a) if the
value thereof is less than $2,000,000 in the aggregate.

(b) If any of the Collateral is or shall constitute “Electronic Chattel Paper”
(under Article 9 of the UCC) such Grantor shall ensure (to the Administrative
Agent’s reasonable satisfaction) that (i) a single authoritative copy exists
which is unique, identifiable, unalterable (except as provided in clauses (iii),
(iv) and (v) of this paragraph), (ii) such authoritative copy identifies the
Administrative Agent as the assignee and is communicated to and maintained by
the Administrative Agent or its designee, (iii) copies or revisions that add or
change the assignee of the authoritative copy can only be made with the
participation of the Administrative Agent, (iv) each copy of the authoritative
copy and any copy of a copy is readily identifiable as a copy and not the
authoritative copy and (v) any revision of the authoritative copy is readily
identifiable as an authorized or unauthorized revision; provided that such
actions shall not be required to be taken until the aggregate face amount of the
Electronic Chattel Paper included in the Collateral exceeds $2,000,000.

(c) If any Collateral with a value in excess of $2,000,000 shall become
evidenced or represented by an Uncertificated Security, such Grantor shall cause
the Issuer thereof either (i) to register the Administrative Agent as the
registered owner of such Uncertificated Security, upon original issue or
registration of transfer or (ii) to agree in writing with such Grantor and the
Administrative Agent that such Issuer will comply with instructions with respect
to such Uncertificated Security originated by the Administrative Agent without
further consent of such Grantor, such agreement to be in substantially the form
of Exhibit C, or such other form as may be reasonably agreed to by the
Administrative Agent, and such actions shall be taken on or prior to the Closing
Date with respect to any Uncertificated Securities owned as of the Closing Date
by any Grantor.

5.2. Maintenance of Perfected Security Interest; Further Documentation.

(a) Except as otherwise permitted by the Credit Agreement, such Grantor shall
maintain each of the security interests created by this Agreement as a security
interest having at least the perfection and priority described in Section 3.17
of the Credit Agreement and shall defend such security interest against the
claims and demands of all persons whomsoever except as otherwise permitted by
Section 6.02 of the Credit Agreement, subject to the provisions of Section 8.15.

(b) At any time and from time to time, upon the reasonable written request of
the Administrative Agent, and at the sole expense of such Grantor, such Grantor
shall promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request in a manner consistent with the
definition of Excluded Assets for the purpose of obtaining or preserving the
full benefits of this Agreement and of the rights and powers herein granted,
including, (i) the filing of any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby and (ii) in the case of
Investment Property subject to the requirements of Section 5.1 and any Deposit
Accounts subject to the requirements of Section 5.12 of the Credit Agreement
(including clause (j) of the definition of “Collateral and Guarantee
Requirement”), taking any actions necessary to enable the Administrative Agent
to obtain “control” (within the meaning of the applicable Uniform Commercial
Code) with respect thereto; provided that, notwithstanding any other obligation
set forth herein or in the Credit Agreement, the following Collateral shall not
be required to be perfected: (i) vehicles and any other assets subject to
certificates of title; (ii) Commercial Tort Claims; and (iii) Letter of Credit
Rights to the extent not perfected by the filing of a Form UCC-1 financing
statement.

 

-18-



--------------------------------------------------------------------------------

5.3. Changes in Locations, Name, Jurisdiction of Incorporation, etc.

(a) Such Grantor shall give prompt written notice to the Administrative Agent
and deliver to the Administrative Agent duly authorized and, where required,
executed copies of all additional financing statements and other documents
reasonably requested in writing by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein
after any of the following:

(i) a change in its jurisdiction of organization or the location of its chief
executive office or sole place of business from that referred to in Section 4.3;
or

(ii) a change in its legal name, identity or structure that would render any
financing statement filed by the Administrative Agent in connection with this
Agreement “seriously misleading” (as such term is used in Section 9-507(b) of
the New York UCC),

provided that no Grantor shall effect or permit any such change unless all
filings have been made, or will have been made within any applicable statutory
period, under the Uniform Commercial Code or otherwise that are required in
order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral for the benefit of the Secured Parties.

5.4. Investment Property.

(a) If such Grantor shall receive any Certificated Security (including any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), options or rights in respect of the
Equity Interests in any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of or other ownership interests in
the Pledged Equity Interests, or otherwise in respect thereof, such Grantor
shall accept the same as the agent of the Secured Parties, hold the same in
trust for the Secured Parties and deliver the same promptly to the
Administrative Agent in the exact form received, duly endorsed by such Grantor
to the Administrative Agent, if required, together with an undated stock power
or similar instrument of transfer covering such Certificated Security duly
executed in blank by such Grantor, to be held by the Administrative Agent,
subject to the terms hereof, as additional collateral security for the Secured
Obligations.

(i) Without the prior written consent of the Administrative Agent, such Grantor
shall not (i) vote to enable, or take any other action to permit, any Issuer of
Pledged Equity Interests to issue any stock, partnership interests, limited
liability company interests or other equity securities of any nature or to issue
any other securities convertible into or granting the right to purchase or
exchange for any stock, partnership interests, limited liability company
interests or other equity securities of any nature of any such Issuer (except,
in each case, pursuant to a transaction expressly permitted by the Credit
Agreement), (ii) sell, assign, transfer, exchange, or otherwise dispose of, or
grant any option with respect to, any of the Investment Property constituting
Collateral or Proceeds thereof or any interest therein (except, in each case,
pursuant to a transaction permitted by the Credit Agreement), (iii) create,
incur or permit to exist any Lien or option in favor of, or any claim of any
person with respect to, any of the Investment Property or Proceeds thereof, or
any interest therein, except for the security interests created by this
Agreement or any Lien

 

-19-



--------------------------------------------------------------------------------

permitted thereon pursuant to Section 6.02 of the Credit Agreement, (iv) enter
into any agreement or undertaking restricting the right or ability of such
Grantor or the Administrative Agent to sell, assign or transfer any of the
Investment Property or Proceeds thereof or any interest therein or except as
permitted by the Credit Agreement, or (v) cause or permit any Issuer of any
Pledged Partnership Interests or Pledged LLC Interests which are not securities
(for purposes of the New York UCC) on the date hereof to elect or otherwise take
any action to cause such Pledged Partnership Interests or Pledged LLC Interests
to be treated as securities for purposes of the New York UCC; provided, however,
notwithstanding the foregoing, if any Issuer of any Pledged Partnership
Interests or Pledged LLC Interests takes any such action in violation of the
provisions in this clause (v), such Grantor shall promptly notify the
Administrative Agent in writing of any such election or action and, in such
event, shall take all steps necessary or advisable to establish the
Administrative Agent’s “control” thereof.

(ii) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it shall be bound by the terms of this Agreement relating to the Pledged
Collateral issued by it and shall comply with such terms insofar as such terms
are applicable to it, (ii) it shall notify the Administrative Agent concurrently
with delivery of the financial statements required under Section 5.04(b) of the
Credit Agreement in writing of the occurrence of any of the events described in
Section 5.4(a) with respect to the Pledged Collateral issued by it and (iii) the
terms of Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Section 6.3(c) or
6.7 with respect to the Pledged Collateral issued by it. In addition, each
Grantor which is either an Issuer or an owner of any Pledged Collateral hereby
consents to the grant by each other Grantor of the security interest hereunder
in favor of the Administrative Agent and to the transfer of any Pledged
Collateral to the Administrative Agent or its nominee following an Event of
Default and to the substitution of the Administrative Agent or its nominee as a
partner, member or shareholder of the Issuer of the related Pledged Collateral.

5.5. Intellectual Property.

(a) Except as would not reasonably be expected to have a Material Adverse Effect
or in connection with a transaction permitted by the Credit Agreement, each
Grantor shall (i) to the extent commercially reasonable and consistent with past
practice, continue to use each Trademark owned by such Grantor material to its
business, (ii) maintain the quality of products and services offered under such
Trademark at least at the level of quality of such products and services in the
past, (iii) where commercially reasonable and feasible, use such Trademark with
the appropriate notice of registration and all other notices and legends
required by law, and (iv) not (and not permit any licensee or sublicensee of
such Grantor to) knowingly do any act or knowingly omit to do any act whereby
such Trademark is likely to become invalidated or materially impaired in any
way, unless, in the case of each of the foregoing, such Grantor shall have
determined, in its reasonable business judgment, that such Trademark is no
longer necessary for, or desirable in the conduct of, such Grantor’s business.

(b) Except in connection with a transaction permitted by the Credit Agreement,
no Grantor shall knowingly do any act or knowingly omit to do any act whereby
any material portion of any material Copyright owned by such Grantor is likely
to become invalidated or otherwise materially impaired, unless, in the case of
each of the foregoing, such Grantor shall have determined, in its reasonable
business judgment, that such Copyright is no longer necessary for, or desirable
in, the conduct of, such Grantor’s business. Such Grantor shall not knowingly do
any act whereby any material portion of such Copyright is likely to fall into
the public domain, unless such Grantor shall have determined, in its reasonable
business judgment, that such Copyright or portion thereof is no longer necessary
for, or desirable in the conduct of, such Grantor’s business.

 

-20-



--------------------------------------------------------------------------------

(c) Except as could not reasonably be expected to have a Material Adverse Effect
or in connection with a transaction permitted by the Credit Agreement, no
Grantor shall knowingly do any act that knowingly uses any Material Intellectual
Property to infringe, misappropriate or violate the Intellectual Property rights
of any other person in any material respect.

(d) Except in connection with a transaction permitted by the Credit Agreement,
to the extent consistent with past practice, each Grantor shall use proper
statutory notice in connection with the use of the Material Intellectual
Property.

(e) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall acquire or become an exclusive licensee of any
United States Intellectual Property application or registration or file an
application for the registration of any Intellectual Property with the United
States Patent and Trademark Office or the United States Copyright Office, which
Intellectual Property is material to the operation of the business, such Grantor
shall report such event to the Administrative Agent together with the delivery
of the financial statements pursuant to Section 5.04(b) of the Credit Agreement.
Upon the reasonable written request of the Administrative Agent, such Grantor
shall execute and deliver, and have recorded, any of the foregoing items.

(f) Except in connection with a transaction permitted by the Credit Agreement,
each Grantor shall take all reasonable and necessary steps, in any proceeding
before the United States Patent and Trademark Office or the United States
Copyright Office to maintain and pursue each application (for registration) and
to maintain each registration of Intellectual Property material to its business,
including the prompt filing of all affidavits and other required documents, and
the prompt payment of required fees and taxes, the filing of responses to office
actions issued by the United States Patent and Trademark Office, the filing of
applications for renewal or extension, the filing of affidavits of use and
affidavits of incontestability, the payment of maintenance fees, and the
participation in interference, opposition, cancellation, infringement and
misappropriation proceedings , unless such Grantor shall have determined, in its
reasonable business judgment, that any such application or registration of
material Intellectual Property is no longer necessary for, or desirable in the
conduct of, such Grantor’s business.

(g) Such Grantor agrees to execute an Intellectual Property Security Agreement
with respect to its Intellectual Property in substantially the form of Exhibit
B-1 in order to record the security interest granted in such Intellectual
Property herein to the Administrative Agent for the benefit of the Secured
Parties with the United States Patent and Trademark Office and the United States
Copyright Office.

(h) If any Grantor makes an application for registration of Intellectual
Property before the United States Patent and Trademark Office, the United States
Copyright Office, or an equivalent thereof in any state of the United States,
within forty-five (45) days of the submission of such application (or ten
(10) days in the case of Copyrights), such Grantor shall deliver to the
Administrative Agent a copy of such application. In connection with such notice,
each Grantor agrees to execute an After-Acquired Intellectual Property Security
Agreement with respect to its After-Acquired Intellectual Property in
substantially the form of Exhibit B-2 in order to record the security interest
granted herein to the Administrative Agent for the benefit of the Secured
Parties with the United States Patent and Trademark Office and the United States
Copyright Office, as applicable.

(i) Each Grantor agrees, promptly upon learning thereof, to notify the
Administrative Agent in writing and to furnish such pertinent information that
may be available with respect to, any party who such Grantor believes in its
reasonable business judgment is, or may be, materially infringing,
misappropriating, misusing, diluting or otherwise violating any material
Intellectual Property of such Grantor, or with respect to any party claiming
that such Grantor’s use of Intellectual Property in or for such Grantor’s
business violates in any material respect any Intellectual Property right of
such party. Each Grantor further agrees to prosecute diligently in accordance
with its reasonable business practices and consistent with past practice any
person infringing, misappropriating, misusing, diluting, or otherwise violating
Intellectual Property that is material to such Grantor’s business.

 

-21-



--------------------------------------------------------------------------------

(j) Except in connection with a transaction permitted by the Credit Agreement,
each Grantor shall take all commercially reasonable steps necessary to protect
the secrecy of all Trade Secrets material to its business.

5.6. Commercial Tort Claims. Such Grantor shall advise the Administrative Agent
concurrently with delivery of the financial statements required under
Section 5.04(b) of the Credit Agreement of any Commercial Tort Claim held by
such Grantor in excess of $2,000,000 and shall promptly thereafter, upon written
request by the Administrative Agent, execute a supplement to this Agreement in
form and substance reasonably satisfactory to the Administrative Agent to grant
a security interest in such Commercial Tort Claim to the Administrative Agent
for the benefit of the Secured Parties.

5.7. Deposit Accounts. The Grantors shall enter into Deposit Account Control
Agreements with respect to each Deposit Account maintained by them (other than
any Excluded Deposit Account) to the extent provided in Section 5.12 of the
Credit Agreement and clause (j) of the definition of “Collateral and Guarantee
Requirement” set forth therein.

5.8. Maintenance of Insurance. Each Grantor shall maintain insurance covering
the Collateral in accordance with the provisions of Section 5.02 of the Credit
Agreement.

SECTION 6. REMEDIAL PROVISIONS

6.1. Certain Matters Relating to Accounts.

(a) At any time after the occurrence and during the continuation of an Event of
Default and after written notice is delivered to the Grantor, the Administrative
Agent shall have the right to make test verifications of the Accounts in any
manner and through any medium that it reasonably considers advisable, and each
Grantor shall use commercially reasonable efforts to furnish all such assistance
and information as the Administrative Agent may reasonably require in connection
with such test verifications. The Administrative Agent shall have the absolute
right to share any information it gains from such inspection or verification
with any Secured Party; provided that the provisions of Section 9.16 of the
Credit Agreement shall apply to such information.

(b) Subject to Section 5.12(d) of the Credit Agreement, the Administrative Agent
hereby authorizes each Grantor to collect such Grantor’s Accounts, and each
Grantor hereby agrees to continue to collect all amounts due or to become due to
such Grantor under the Accounts and any Supporting Obligation and diligently
exercise each material right it may have under any Account and any Supporting
Obligation, in each case, at its own expense; provided, however, that the
Administrative Agent may curtail or terminate said authority at any time after
the occurrence and during the continuance of an Event of Default or a Liquidity
Period. Each such deposit of Proceeds of Accounts shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.

(c) At the Administrative Agent’s reasonable written request after the
occurrence and during the continuance of any Event of Default, each Grantor
shall, at such Grantor’s expense, deliver to the Administrative Agent all (to
the extent existing and available) original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Accounts,
including all original orders, invoices and shipping receipts.

 

-22-



--------------------------------------------------------------------------------

6.2. Communications with Obligors; Grantors Remain Liable.

(a) The Administrative Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default,
communicate with obligors under the Accounts and parties to the Contracts to
verify with them to the Administrative Agent’s reasonable satisfaction the
existence, amount and terms of any Accounts or Contracts. The Administrative
Agent shall have the absolute right to share any information it gains from such
inspection or verification with any Secured Party; provided, that the provisions
of Section 9.16 of the Credit Agreement shall apply to such information.

(b) Upon reasonable written request of the Administrative Agent, at any time
after the occurrence and during the continuance of any Event of Default, the
Administrative Agent may at any time notify, or require any Grantor to so
notify, the Account Debtor or counterparty on any Account or Contract of the
security interest of the Administrative Agent therein. In addition, at any time
after the occurrence and during the continuance of any Event of Default, the
Administrative Agent may upon written notice to the applicable Grantor, notify,
or require any Grantor to notify, the Account Debtor or counterparty to make all
payments under the Accounts and/or Contracts directly to the Administrative
Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts and Contracts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Administrative Agent nor any Secured Party shall have any obligation or
liability under any Account (or any agreement giving rise thereto) by reason of
or arising out of this Agreement or the receipt by the Administrative Agent or
any Secured Party of any payment relating thereto, nor shall the Administrative
Agent or any Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

6.3. Pledged Collateral.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Equity Interests and all payments made in respect
of the Pledged Notes, to the extent permitted in the Credit Agreement, and to
exercise all voting and corporate rights with respect to the Pledged Collateral.

(b) If an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its rights pursuant to this
Section 6.3(b): (i) all rights of each Grantor to exercise or refrain from
exercising the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant hereto shall cease and all such rights shall
thereupon become vested in the Administrative Agent who shall thereupon have the
sole right, but shall be under no obligation, to exercise or refrain from
exercising such voting and other consensual rights, (ii) the Administrative
Agent shall have the right, without notice to any Grantor, to transfer all or
any portion of the Investment Property to its name or the name of its nominee or
agent and (iii) the Administrative Agent shall have the right to receive any and
all cash dividends, payments or other Proceeds paid in respect of the Investment
Property and make application thereof to the Secured Obligations in accordance
with Section 6.5. In addition, the Administrative Agent shall have the

 

-23-



--------------------------------------------------------------------------------

right at any time after the occurrence and during the continuance of any Event
of Default, without notice to the relevant Grantor, to exchange any certificates
or instruments representing any Investment Property for certificates or
instruments of smaller or larger denominations. In order to permit the
Administrative Agent to exercise the voting and other consensual rights which it
may be entitled to exercise pursuant hereto after the occurrence and during the
continuance of any Event of Default and to receive all dividends and other
distributions which it may be entitled to receive hereunder, each Grantor shall
promptly execute and deliver (or cause to be executed and delivered) to the
Administrative Agent all proxies, dividend payment orders and other instruments
as the Administrative Agent may from time to time reasonably request in writing
and each Grantor acknowledges that the Administrative Agent may utilize the
power of attorney set forth herein.

(c) If an Event of Default shall have occurred and be continuing, each Grantor
hereby authorizes and instructs each Issuer of any Pledged Collateral pledged by
such Grantor hereunder to (i) comply with any instruction received by it from
the Administrative Agent in writing that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying,
and (ii) pay any dividends or other payments with respect to the Investment
Property, including Pledged Collateral, directly to the Administrative Agent.

(d) If any Event of Default shall have occurred and be continuing, each Grantor
hereby gives the Administrative Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, in the case of any
Intellectual Property Collateral, to execute, deliver, and have recorded, any
and all agreements, instruments, documents and papers as may be required by the
United States Patent and Trademark Office, United States Copyright Office or
similar registrar in order to effect an assignment of all right, title and
interest in all registered Intellectual Property Collateral and each application
for such registration, and record the same, as well as take any or all of the
following actions: (1) declare the entire right, title and interest of such
Grantor in and to the Intellectual Property Collateral, vested in the
Administrative Agent for the benefit of the Lenders, in which event such right,
title and interest shall immediately vest; (2) take and use or sell the
Intellectual Property Collateral; (3) take and use or sell the goodwill of such
Grantor’s business symbolized by the Trademarks included within the Intellectual
Property Collateral and the right to carry on the business and use the assets of
such Grantor in connection with which Trademarks or Domain Names included within
the Intellectual Property Collateral have been used; and (4) direct such Grantor
to refrain, in which event such Grantor shall refrain, from using the
Intellectual Property Collateral or Licensed Intellectual Property in any manner
whatsoever, directly or indirectly, and such Grantor shall execute such further
documents that the Administrative Agent may reasonably request to further
confirm this and to transfer ownership of the Intellectual Property Collateral
and registrations and any pending applications in the United States Patent and
Trademark Office, United States Copyright Office, equivalent office in a state
of the United States or applicable Domain Name registrar to the Administrative
Agent.

6.4. Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the other Secured Parties specified in
Section 6.1 of this Agreement and Section 5.12(d) of the Credit Agreement with
respect to payments of Accounts and other Current Asset Collateral, if an Event
of Default shall occur and be continuing, all Proceeds and other Collateral
received by any Grantor consisting of cash, cash equivalents, checks and other
near-cash items shall be held by such Grantor in trust for the Administrative
Agent and the other Secured Parties, segregated from other funds of such
Grantor, and shall, promptly upon demand, be turned over to the Administrative
Agent in the exact form received by such Grantor (duly endorsed by such Grantor
to the Administrative Agent, if required). All such Proceeds and other
Collateral received by the Administrative Agent hereunder shall be held by the
Administrative Agent in the Dominion Account or in a Collateral Account. All
such Proceeds and other Collateral while held by the Administrative Agent in the
Dominion Account or in a

 

-24-



--------------------------------------------------------------------------------

Collateral Account (or by such Grantor in trust for the Administrative Agent and
the other Secured Parties) shall continue to be held as collateral security for
all the Secured Obligations and shall not constitute payment thereof until
applied as provided in Section 6.5.

6.5. Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of the net Proceeds (after
deducting fees and expenses as provided in Section 6.6) constituting Collateral
realized through the exercise by the Administrative Agent of its remedies
hereunder, whether or not held in the Dominion Account or in a Collateral
Account, and any proceeds of the guarantee set forth in Section 2, in payment of
the Secured Obligations in the manner provided in Section 7.02 of the Credit
Agreement.

6.6. Code and Other Remedies.

(a) If an Event of Default shall have occurred and be continuing, the
Administrative Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights and remedies of a secured party under the New
York UCC (whether or not the New York UCC applies to the affected Collateral) or
its rights under any other applicable law or in equity. Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below, by the Credit
Agreement, this Agreement or any other Loan Document) to or upon any Grantor or
any other person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, license, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. Each Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released. Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten days notice to such Grantor of the
time and place of any public sale or the time after which any private sale is to
be made shall, to the extent permitted by law, constitute reasonable
notification. The Administrative Agent shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. The Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. The Administrative
Agent may sell the Collateral without giving any warranties as to the
Collateral. The Administrative Agent may specifically disclaim or modify any
warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
Each Grantor agrees that it would not be commercially unreasonable for the
Administrative Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. Each Grantor hereby waives any
claims against the Administrative Agent arising by reason of the fact that the
price at which any Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale,

 

-25-



--------------------------------------------------------------------------------

even if the Administrative Agent accepts the first offer received and does not
offer such Collateral to more than one offeree. Each Grantor further agrees, at
the Administrative Agent’s reasonable written request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere upon the occurrence and during the continuance of any Event of
Default. The Administrative Agent shall have the right to enter onto the
property where any Collateral is located and take possession thereof with or
without judicial process. For the avoidance of doubt, the Administrative Agent
may only exercise the rights and remedies set forth in this section if an Event
of Default has occurred and is continuing.

(b) The Administrative Agent shall apply the net proceeds of any action taken by
it pursuant to this Section 6.6, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Parties hereunder, including reasonable
attorneys’ fees and disbursements to the extent required to be paid in
accordance with the Credit Agreement, to the payment in whole or in part of the
Secured Obligations in accordance with Section 6.5 and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including Section 9-615(a) of the New
York UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor. If the Administrative Agent sells any of the Collateral upon credit,
the Grantor will be credited only with payments actually made by the purchaser
and received by the Administrative Agent and applied to indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the Collateral and the Grantor shall be credited
with proceeds of the sale. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against any
Secured Party arising out of the exercise by them of any rights hereunder.

(c) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Equity Interests or the Pledged
Debt Securities, by reason of certain prohibitions contained in the Securities
Act and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Administrative Agent shall be under no obligation to delay a sale of
any of the Pledged Equity Interests or the Pledged Debt Securities for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(d) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Equity Interests or the Pledged Debt
Securities pursuant to this Section 6.6 valid and binding and in compliance with
any and all other applicable law.

6.7. Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations.

 

-26-



--------------------------------------------------------------------------------

SECTION 7. THE ADMINISTRATIVE AGENT

7.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable (until the Termination
Date) power and authority in the place and stead of such Grantor and in the name
of such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Account or Contract or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed reasonably
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Account or Contract or with respect to any other
Collateral whenever payable;

(ii) in the case of any Intellectual Property Collateral, execute, deliver, and
have recorded, any and all agreements, instruments, documents and papers that
the Administrative Agent may reasonably request to effect the remedies set forth
in Section 6.3(d);

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem reasonably
appropriate; (7) assign any Copyright, Patent or Trademark (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Administrative Agent shall in its reasonable discretion
determine; and (8) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Administrative Agent were the absolute owner thereof for all
purposes, and do, at the Administrative Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the
Administrative Agent deems reasonably necessary to protect, preserve or realize
upon the Collateral and the Secured Parties’ security interests therein and to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

-27-



--------------------------------------------------------------------------------

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

(b) If an Event of Default has occurred and is continuing and if any Grantor
fails to perform or comply with any of its agreements contained herein, the
Administrative Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement; provided, however if a Default has occurred and is continuing, and if
any Grantor fails to perform or comply with any of its agreements contained
herein, the Administrative Agent, at its option, but without any obligation so
to do, may perform or comply, or otherwise cause performance or compliance
(except as otherwise provided herein) solely to cause the Collateral and
Guarantee Requirement to be, or remain, satisfied.

(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until the Termination Date.

7.2. Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, nor any
other Secured Party nor any of their respective officers, directors, partners,
employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Party to exercise any such
powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, partners, employees, agents, attorneys and
other advisors, attorneys-in-fact or affiliates shall be responsible to any
Grantor for any act or failure to act hereunder, except from their own gross
negligence or willful misconduct or breach of a duty owed to such Grantor.

7.3. Filing of Financing Statements. Each Grantor acknowledges that pursuant to
Section 9-509(b) of the New York UCC and any other applicable law, each Grantor
authorizes the Administrative Agent to file or record financing or continuation
statements, and amendments thereto, and other filing or recording documents or
instruments with respect to the Collateral, in such form and in such offices as
the Administrative Agent reasonably determines appropriate to perfect or
maintain the perfection of the security interests of the Administrative Agent
under this Agreement. Each Grantor agrees that such financing statements may
describe the collateral in the same manner as described in the Security
Documents or as “all assets” or “all personal property,” whether now owned or
hereafter existing or acquired or such other description as the Administrative
Agent, in its sole judgment, reasonably determines is necessary or advisable. A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction.

 

-28-



--------------------------------------------------------------------------------

7.4. Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

7.5. Appointment of Co-Collateral Agents. At any time or from time to time, in
order to comply with any applicable requirement of law, the Administrative Agent
may appoint another bank or trust company or one of more other persons, either
to act as co-agent or agents on behalf of the Secured Parties with such power
and authority as may be reasonably necessary for the effectual operation of the
provisions hereof and which may be specified in the instrument of appointment
(which may, in the discretion of the Administrative Agent, include provisions
for indemnification and similar protections of such co-agent or separate agent).

SECTION 8. MISCELLANEOUS

8.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 9.08 of the Credit Agreement; provided that any provision of this
Agreement imposing obligations on any Grantor may be waived by the
Administrative Agent in a written instrument executed by the Administrative
Agent.

8.2. Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 9.01 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 8.2.

8.3. No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 8.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

8.4. Enforcement Expenses; Indemnification.

(a) Each Agreement Party agrees to pay or reimburse each Secured Party for all
its reasonable costs and expenses incurred in collecting against such Agreement
Party under the guarantee contained in Section 2 or otherwise in enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Agreement Party is a party (but limited in the case of legal fees and
expenses, to those fees and expenses reimbursable under Section 9.05(a) of the
Credit Agreement).

 

-29-



--------------------------------------------------------------------------------

(b) Each Agreement Party agrees to pay, and to hold the other Secured Parties
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to, or resulting from any delay in paying, any
and all stamp, excise, sales or other taxes which may be payable or determined
to be payable with respect to any of the Collateral or in connection with any of
the transactions contemplated by this Agreement.

(c) Each Agreement Party agrees to pay, and to hold the Secured Parties harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Borrowers would be required
to do so pursuant to Section 9.05 of the Credit Agreement.

(d) The agreements in this Section shall survive the Termination Date.

8.5. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Agreement Party and shall inure to the benefit of the
Secured Parties and their respective permitted successors and assigns; provided
that, except as otherwise permitted by the Credit Agreement, no Agreement Party
may assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent, and any
attempted assignment without such consent shall be null and void.

8.6. Set-Off. Each Agreement Party hereby irrevocably authorizes each Secured
Party at any time and from time to time while an Event of Default shall have
occurred and be continuing, without notice to such Agreement Party or any other
Agreement Party, any such notice being expressly waived by each Agreement Party
to the extent permitted by applicable law, to set-off and appropriate and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party to or for the credit
or the account of such Agreement Party, or any part thereof in such amounts as
such Secured Party may elect, against and on account of the obligations and
liabilities of such Agreement Party to such Secured Party hereunder and claims
of every nature and description of such Secured Party against such Agreement
Party, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document or otherwise, as such Secured Party may elect, whether
or not any Secured Party has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. Each Secured
Party shall notify such Agreement Party promptly of any such set-off and the
application made by such Secured Party of the proceeds thereof, provided that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of each Secured Party under this Section are in
addition to other rights and remedies (including other rights of set-off) which
such Secured Party may have.

8.7. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission (including.pdf)), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

8.8. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

-30-



--------------------------------------------------------------------------------

8.9. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10. Integration. This Agreement and the other Loan Documents represent the
agreement of the Agreement Parties, the Administrative Agent and the other
Secured Parties with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by any Secured
Party relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

8.11. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

8.12. Submission to Jurisdiction; Waivers. Each Agreement Party and the
Administrative Agent hereby irrevocably and unconditionally:

(a) submits, for itself and its property, to the exclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any Lender, the Administrative Agent or any Issuing Bank
may otherwise have to bring any action or proceeding relating to this Agreement
or the other Loan Documents against Parent, the Borrowers or any Loan Party or
their properties in the courts of any jurisdiction;

(b) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court; and

(c) agrees that service of all process in any such proceeding in any such court
may be made by registered or certified mail, return receipt requested at its
address provided in Section 9.01 of the Credit Agreement and agrees that service
as so provided in is sufficient to confer personal jurisdiction over the
applicable credit party in any such proceeding in any such court, and otherwise
constitutes effective and binding service in every respect; and agrees that
agents and lenders retain the right to serve process in any other manner
permitted by law or to bring proceedings against any credit party in the courts
of any other jurisdiction.

8.13. Acknowledgments. Each Agreement Party hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) no Secured Party has any fiduciary relationship with or duty to any
Agreement Party arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between the Agreement Parties, on
the one hand, and the Secured Parties, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

 

-31-



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Agreement Parties and the Secured Parties.

8.14. Additional Grantors. Each Subsidiary of a Borrower that is required to
become a party to this Agreement pursuant to Section 5.09 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Exhibit D hereto.

8.15. Releases.

(a) On the Termination Date, the Collateral shall be released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Agreement Party hereunder shall automatically terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor on or following the Termination Date, the Administrative
Agent shall deliver to such Grantor any Collateral held by the Administrative
Agent hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

(b) The obligations of Guarantors that are Subsidiaries and the security
interests created hereunder shall be subject to release in accordance with
Section 9.17 of the Credit Agreement.

(c) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Administrative Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the New York UCC.

8.16. WAIVER OF JURY TRIAL. EACH AGREEMENT PARTY AND THE ADMINISTRATIVE AGENT
HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS
AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.
EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 8.16 AND

 

-32-



--------------------------------------------------------------------------------

EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF
THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[Remainder of page intentionally left blank]

 

-33-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

OLLIE’S HOLDINGS, INC. By:   /s/ John Swygert   Name: John Swygert   Title:
Chief Financial Officer BARGAIN PARENT, INC. By:   /s/ John Swygert   Name: John
Swygert   Title: Chief Financial Officer OLLIE’S BARGAIN OUTLET, INC. By:   /s/
John Swygert   Name: John Swygert   Title: Chief Financial Officer

[Signature Page to the Collateral Agreement]

 



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent By:   /s/
Maryanne Gruys   Name: Maryanne Gruys   Title: Administrative Vice President

[Signature Page to the Collateral Agreement]

 



--------------------------------------------------------------------------------

Schedule 3(a)

Commercial Tort Claims

NONE.

 

1



--------------------------------------------------------------------------------

Schedule 4.3

Name; Jurisdiction of Organization, etc.

 

Name

   Jurisdiction of
Organization   
Organizational
ID Number   

Chief Executive Office

Ollie’s Holdings, Inc.

   Delaware    3668585    6295 Allentown Boulevard
Suite 1
Harrisburg, Pennsylvania
17112

Bargain Parent, Inc.

   Delaware    5203866    6295 Allentown Boulevard
Suite 1
Harrisburg, Pennsylvania
17112

Ollie’s Bargain Outlet, Inc.

   Pennsylvania    1065203    6295 Allentown Boulevard
Suite 1
Harrisburg, Pennsylvania
17112

 

2



--------------------------------------------------------------------------------

Schedule 4.4

Inventory and Equipment

 

Location

Number

  

Location Name

  

Address

  

City

   State    Zip
Code  

1

   Lancaster    880 Plaza Blvd., Parkway Plaza    Lancaster    PA      17601   

2

   Dundalk    1403 Merritt Blvd    Dundalk    MD      21222   

3

   Mechanicsburg    6040 Carlisle Pike    Mechanicsburg    PA      17050   

4

   Harrisburg    6295 Allentown Blvd., Suite 0    Harrisburg    PA      17112   

5

   East York    1081 Haines Road    York    PA      17402   

9

   Allentown    4750 West Tilghman    Allentown    PA      18104   

10

   Randallstown    8212 Liberty Road    Baltimore    MD      21244   

12

   Aberdeen    20 Aberdeen Shopping Plaza    Aberdeen    MD      21001   

14

   Pottstown    203 Shoemaker Road    Pottstown    PA      19464   

15

   Shillington    2251 West Lancaster Ave    Shillington    PA      19607   

16

   Shamokin Dam    30 Baldwin Blvd, Suite 20    Shamokin Dam    PA      17876   

17

   Lewistown    211 North Logan Blvd    Burnham    PA      17009   

19

   Quakertown    721 S West End Blvd, Rte 309    Quakertown    PA      18951   

21

   Hanover    1019 Baltimore Street    Hanover    PA      17331   

22

   Hagerstown    1709 Massey Blvd    Haggerstown    MD      21740   

23

   Frederick    66 Waverly Dr, Rte 40    Frederick    MD      21702   

24

   Scranton    1790 N. Keyser Ave    Scranton    PA      18508   

25

   LaVale    1313 National Highway    LaVale    MD      21502   

26

   Dover    1726 S. Governors Ave    Dover    DE      19904   

27

   Johnstown    1513 Scalp Ave, Suite 500    Johnstown    PA      15904   

28

   Bethlehem    1885 Catasauqua Road    Allentown    PA      18109   

29

   Greensburg    660 E. Pittsburgh Street    Greensburg    PA      15601   

30

   Butler    602 Moraince Pointe Plaza    Butler    PA      16001   

31

   Altoona    1264 Old Route 220 N    Duncansville    PA      16635   

32

   Indiana    1570 Oakland Ave    Indiana    PA      15701   

33

   New Castle    3306 Wilmington Road    New Castle    PA      16105   

34

   Uniontown    609 Pittsburgh Road, Suite 4    Uniontown    PA      15401   

35

   West York    1776 Rodney Road    York    PA      17401   

36

   Salisbury    258 Tilghman Road    Salisbury    MD      21804   

37

   Wilkes-Barre    675 Kidder Street    Wilkes-Barre    PA      18702   

38

   Belle Vernon    430 Tri-County Lane    Belle Vernon    PA      15012   

39

   Cressona    1544 Rt. 61 Highway South, Suite 6194    Pottsville    PA     
17901   

40

   Clearfield    1800 Daisy Street    Clearfield    PA      16830   

41

   Oil City    6945 US Route 322    Cranberry    PA      16319   

42

   Steubenville    4189 Mall Road    Steubenville    OH      43952   

43

   State College    1919 South Atherton Street    State College    PA      16801
  

44

   St. Clairsville    67780 Banfield Road    St. Clairsville    OH      43950   

45

   Erie    2072 Interchange Road    Erie    PA      16565   

 

3



--------------------------------------------------------------------------------

Location

Number

  

Location Name

  

Address

  

City

   State    Zip
Code  

46

   Virginia Beach    1944 Laskin Road, Suite 402-405    Virginia Beach    VA   
  23454   

47

   Norfolk    5957 East Virginia Beach Blvd    Norfolk    VA      23502   

48

   Hampton    4019 West Mercury Blvd.    Hampton    VA      23605   

49

   Mansfield    1414 Lexington Ave    Mansfield    OH      44907   

50

   Parkersburg    100 Gihon Village., Suite 100    Parkersburg    WV      26101
  

51

   North Canton    1430 North Main Street    North Canton    OH      44720   

52

   Springfield    1510 Upper Valley Pike    Springfield    OH      45504   

53

   Chillicothe    48 Consumer Center Drive    Chillicothe    OH      45601   

54

   Lima    175 E. Northern Avenue    Lima    OH      45801   

55

   Harrisonburg    2255 S Main Street    Harrisonburg    VA      22801   

56

   Cheektowaga    2150 Walden Ave    Cheektowaga    NY      14225   

57

   Henrietta    3150 West Henrietta Road    Rochester    NY      14623   

58

   Richmond    3950 Meadowdale    Richmond    VA      23234   

59

   Greece    3160 West Ridge Road    Rochester    NY      14626   

60

   Gloucester    6513 Market Drive    Gloucester    VA      23061   

61

   Elizabeth City    1831A West Ehringhaus Street    Elizabeth City    NC     
27909   

62

   Portsmouth    4586 George Washington Hwy    Portsmouth    VA      23702   

63

   Parma    5739 Broadview Road    Cleveland    OH      44134   

64

   Chambersburg    1320 Lincoln Highway    Chambersburg    PA      17201   

65

   Short Pump    12450 Gayton Road    Richmond    VA      23238   

66

   Sandusky    310 East Perkins Avenue    Sandusky    OH      44870   

67

   Hamburg    6000 South Park Ave    Hamburg    NY      14075   

68

   Oakwood    23350 Broadway Ave    Oakwood Village    OH      44146   

69

   Danville    101 - B Piney Forest Road    Danville    VA      24540   

70

   DeWitt    3150 Erie Blvd. East    DeWitt    NY      13214   

71

   North Olmsted    26664 Brook Park    North Olmsted    OH      44070   

72

   Mentor    8435 Market Street    Mentor    OH      44060   

73

   Goldsboro    1005 North Spence Ave    Goldsboro    NC      27534   

74

   Cary    651 Cary Town Blvd.    Cary    NC      27511   

75

   Cicero    7785 Frontage Road    Cicero    NY      13039   

76

   Columbia, MD    7351 Assateague Drive    Jessup    MD      20794   

77

   Lynchburg    3700 Candlers Mountain Station Road    Lynchburg    VA     
24502   

78

   Fayetteville    3725 Ramsey Street, Unit 190    Fayetteville    NC      28311
  

79

   Hazleton    1099 North Church Street    Hazel Township    PA      18202   

80

   Forest Park    2220 Waycross Road    Cincinnati    OH      45240   

81

   Niles    5555 Youngstown-Warner Raod    Niles    OH      44446   

82

   Beckley    126 New River Drive    Beckley    WV      25801   

83

   Niagara Falls    8460 Niagara Falls Blvd.    Niagara Falls    NY      14304
  

84

   Rocky Mount    1230 N. Wesleyan Blvd.    Rocky Mount    NC      27804   

85

   New Hartford    100 New Hartford Shopping Center    New Hartford    NY     
13413   

86

   Hickory    2146 Highway 70 SE    Hickory    NC      28602   

87

   Matthews    2308 Matthews Township Parkway    Matthews    NC      28105   

88

   Mooresville    221A Norman Station Blvd.    Mooresville    NC      28117   

 

4



--------------------------------------------------------------------------------

Location

Number

  

Location Name

  

Address

  

City

   State    Zip
Code  

89

   Watertown    1222 Arsenal Road, Stateway Plaza    Watertown    NY      13601
  

90

   Egg Harbor    3003 English Creek Avenue    Egg Harbor Township    NJ     
08234   

91

   Greenville    3105 East 10th Street    Greenville    NC      27858   

92

   Columbus Square    5737 Emporium Square    Columbus    OH      43231   

93

   Columbus South    3811 South High Street    Columbus    OH      43207   

94

   Florence    7864 Connector Drive    Florence    KY      41042   

95

   Gastonia    1495 East Franklin Blvd.    Gastonia    NC      28054   

96

   Concord    170 Concord Commons Place SW    Concord    NC      28027   

97

   Winston-Salem    5049 Country Club Road    Winston-Salem    NC      27104   

98

   Lexington    23 Plaza Parkway    Lexington    NC      27292   

99

   Greensboro    1314 Bridford Parkway    Greensboro    NC      27407   

100

   Marion    1294 Mount Vernon Avenue    Marion    OH      43302   

101

   Bridgeport    1200 W. Main Street    Bridgeport    WV      26330   

102

   Kingston    701 Frank E. Sottile Blvd, Unit 201    Kingston    NY      12401
  

103

   Rockingham    1788 East Broad Avenue    Rockingham    NC      28379   

104

   Newark    1650 North 21st Street    Newark    OH      43055   

105

   Dayton    221 Springsboro Pike    Dayton    OH      45449   

106

   Barboursville    400 Mall Road    Barboursville    WV      25504   

107

   Durham    3823 Guess Road    Durham    NC      27705   

108

   Bristol    300 Commerce Blvd.    Bristol    PA      19007   

109

   Burlington    2137 North Church Street    Burlington    NC      27217   

110

   Salem    1437 West Main Street    Salem    VA      24153   

112

   Middletown    88 Dunning Road    Middletown    NY      10940   

113

   Spartanburg    1450 W. O. Ezell Blvd    Spartanburg    SC      29301   

114

   Mt. Airy    518 North Renfro Street    Mt. Airy    NC      27030   

115

   Maryville    560 South Foothills Plaza Drive    Maryville    TN      37801   

116

   Knoxville    2936 Knoxville Center Drive    Knoxville    TN      37924   

117

   Forest City    2380 Highway 74 A    Forest City    NC      28043   

118

   Cherry Hill    1001 Church Road    Cherry Hill    NJ      8002   

119

   Johnson City    778 Main Street    Johnson City    NY      13790   

120

   Columbia, SC    7503 Garners Ferry Road    Columbia    SC      29209   

121

   Louisville    9070 Dixie Highway    Louisville    KY      40258   

122

   Lexington Park    21600 Great Mills Road, Unit 18    Lexington Park    MD   
  20653   

123

   North Charleston    7800 Rivers Ave    North Charleston    SC      29406   

124

   Fredericksburg    5061 Jefferson Davis Highway    Fredericksburg    VA     
22408   

125

   Kennett Square    345 Scarlet Road, Suite 3    Kenneth Square    PA     
19348   

126

   Henderson    1520 Dabney Drive, Suite A    Henderson    NC      27536   

127

   Wilmington    352-25 S. College Road, Suite 25    Wilmington    NC      28403
  

128

   Cinci West Glencrossing    5131 Glencrossing Way    Cincinnati    OH     
45238   

129

   Monroe    2157 Telegraph Road    Monroe    MI      48162   

130

   Ithaca    723 South Meadow Street    Ithaca    NY      14850   

 

5



--------------------------------------------------------------------------------

Location

Number

  

Location Name

  

Address

  

City

   State    Zip
Code  

131

   Horsham    200 Blair Mill Road, Suite 3    Horsham    PA      19044   

132

   Cinci East    7900 Beechmont Ave    Cincinnati    OH      45255   

133

   Taylor    9850 - C Telegraph Road    Taylor    MI      48180   

134

   Myrtle Beach    2100 Oakheart Road    Myrtle Beach    SC      29579   

135

   Monaca    760 Beaver Valley Mall, Rt 18    Monaca    PA      15061   

136

   Raleigh    3501 Capital Blvd, Suite 101    Raleigh    NC      27604   

137

   Reading    3240 North Fifth Street    Reading    PA      19605   

138

   Greenwood    1360 Bypass 72 NE    Greenwood    SC      29649   

139

   Chattanooga    5768 Brainerd Road    Chattanooga    TN      37411   

140

   Bluefield    533 Commerce Drive    Bluefield    VA      24605   

141

   Farmington    22128 Farmington Road    Farmington    MI      48336   

142

   Westland    34460 Ford Road    Westland    MI      48185   

143

   Sidney    2240 Michigan Street    Sidney    OH      45365   

144

   Flint    5038 Miller Road Suite F    Flint    MI      48507   

145

   Radcliff    151 E. Lincoln Trail Blvd    Radcliff    KY      40160   

146

   Richmond, KY    691 Eastern Bypass Road    Richmond    KY      40475   

147

   Toledo    5860 Lewis Ave Unit 160    Toledo    OH      43612   

148

   Anderson, SC    3421 Clemson Blvd.    Anderson    SC      29621   

149

   Morristown    1948 W. Morris Blvd.    Morristown    TN      37814   

150

   Ypsilanti    2375 Ellsowrth Road    Ypsilanti    MI      48197   

151

   Lansing    800 South Waverly Road    Lansing    MI      48917   

152

   Albany    161 Washington Ave Extension    Albany    NY      12205   

153

   Saginaw    4602 State Street    Saginaw    MI      48603   

154

   Carmel    13670 N Meridian Street    Carmel    IN      46032   

155

   Anderson, IN    1634 S. Scatterfield Road    Anderson    IN      46032   

156

   Boardman    385 Boardman Canfield Road    Boardman    OH      44512   

157

   Deptford    1800 Clements Bridge Road    Deptford    NJ      8096   

158

   Fort Wayne    4122-CO Lima Road    Fort Wayne    IN      46805   

159

   Waterford, MI    4998 Dixie Highway, Suite 200    Waterford    MI      48329
  

160

   Kokomo, IN    601 South Reed Road    Kokomo    IN      46901   

161

   Greenville, SC    2100 Wade Hampton Blvd, Suite 200    Greenville    SC     
29615   

162

   Gallatin, TN    670C Nashville Pike    Gallatin    TN      37066   

163

   Florence    1920 West Evans St.    Florence    SC      29501   

164

   Adamsville    2004 Veterans Memorial Drive    Birmingham    AL      35214   

165

   Newnan    56C Bullsboro Drive    Newnan    GA      30263   

166

   Duluth    3850 Venture Drive, Suite A    Duluth    GA      30096   

167

   Carrollton    535B Bankhead Parkway    Carrollton    GA      30117   

168

   Clarksville    1596 Fort Campbell Blvd., Ste E    Clarksville    TN     
37042   

169

   Opelika    2440 Pepperell Parkway    Opelika    AL      36801   

170

   New Boston    4000 Rhodes Avenue    New Boston    OH      45662   

171

   Bowling Green    1730 Westpark Drive    Bowling Green    KY      42104   

 

6



--------------------------------------------------------------------------------

Location

Number

  

Location Name

  

Address

  

City

   State    Zip
Code  

172

   Stockbridge    3813 Highway 138 SE    Stockbridge    GA      30281   

173

   Utica    45100 Northpointe Blvd.    Utica    MI      48315   

174

   Akien    1688 Richland Ave    Aiken    SC      29801   

175

   Macon    3555 University Drive    Macon    GA      31204   

176

   Indianapolis    5249 East Thompason Road    Indianapolis    IN      46237   

177

   Mableton    5590 Mableton Parkway SW, Suite 126    Mableton    GA      30126
  

178

   Wise    147 Ridgeview Circle    Wise    VA      24293   

179

   Rock Hills    4124 Celanese Road    Rock Hill    SC      29732   

180

   Bristol    1315 Euclid Avenue    Bristol    VA      24201   

181

   Fayetteville    939 Glynn Street North Suite A    Fayetteville    GA     
30214   

182

   Gadsden    3000 Meighan Blvd. East    Gadsden    AL      35903   

183

   Columbus    5596 Milgen Road, Suite 100    Columbus    GA      31907   

184

   Lafayette    2635 Maple Point Drive    Lafayette    IN      47905   

185

   Madison    9076 Madison Blvd., Suite F-1    Madison    AL      35758   

186

   Waycross    2103 Memorial Dr, Suite B    Waycross    GA      31501   

187

   Oswego    293 A State Route 104    Oswego    NY      13126   

188

   North Columbia    300 St. Andrews Road    Columbia    SC      29210   

189

   Louisville    9236 Westport Rd., Suite A    Louisville    KY      40242   

190

   Wilmington    1633 Rombach Ave.    Wilmington    OH      45177   

191

   Snellville    2420 Wisteria Drive Suite #8    Snellville    GA      30078   

192

   Homewood    808 Green Springs Highway, Suite 160    Homewood    AL      35209
  

193

   Owensboro    2885 West Parrish Avenue    Owensboro    KY      42301   

194

   Warner Robins    828 North Houston Road, Suite 200    Warner Robins    GA   
  31093   

195

   Tullahoma    385 W. Lincoln Street    Tullahoma    TN      37388   

196

   Hinesville    103 W. General Screven Way, Suite P    Hinesville    GA     
31313   

197

   New Bern    3334 Dr. Martin Luther King Jr. Blvd    New Bern    NC      28562
  

198

   Prattville    1922 Cobbs Ford Road    Prattville    AL      36066   

199

   Kingsport    1151 North Eastman Road    Kingsport    TN      37664   

200

   Scottboro    22991 John T Reid Parkway, Suite B    Scottsboro    AL     
35768   

201

   Lousiville    5613 Preston Highway    Louisville    KY      40219   

202

   Oakwood    3640 Mundy Mill Road, Suite 160    Gainesville    GA      30504   

203

   Mt. Sterling    217 Indian Mound Drive    Mt. Sterling    KY      40353   

204

   Athens    4050 Lexington Road    Athens    GA      30605   

205

   Lancaster East    2090 Lincoln Highway    Lancaster    PA      17602   

206

   Hamilton    2465 South Broad Street    Hamilton    NJ      08610   

207

   Massena    6033 ST. Lawrence Center    Massena    NY      13662   

208

   Roseville    20600 E. Thirteen Mile Road    Roseville    MI      48066   

209

   Columbia    1906 Shady Brook Street    Columbia    TN      38401   

210

   Waterbury    881 Wolcott Street    Waterbury    CT      06705   

211

   Marietta    2359 Windy Hill Road SE Suite 400    Marietta    GA      30067   

9000

   Corporate Office    6295 Allentown Blvd, Suite 1    Harrisburg    PA     
17112   

5050

   York DC    3300 Espresso Way    York    PA      17345   

5100

   Commerce DC    1523 Steve Reynolds Industrial Blvd.    Commerce    GA     
30529   

 

7



--------------------------------------------------------------------------------

Schedule 4.6(a)

Investment Property

PLEDGED STOCK

 



OWNER

  

ISSUER

  

STOCK
CERTIFICATE
NO.

   TOTAL
SHARES
OWNED  

Bargain Parent, Inc.

   Ollie’s Holdings, Inc.    1      1,000   

Ollie’s Holdings, Inc.

   Ollie’s Bargain Outlet, Inc.    9 (Class A)      400   

Ollie’s Holdings, Inc.

   Ollie’s Bargain Outlet, Inc.    12 (Class B)      200   

PLEDGED LLC INTERESTS

NONE.

PLEDGED PARTNERSHIP INTERESTS

NONE.

PLEDGED TRUST INTERESTS

NONE.

 

8



--------------------------------------------------------------------------------

Schedule 4.6(b)

Investment Property

PLEDGED DEBT SECURITIES

NONE.

PLEDGED NOTES

NONE.

 

9



--------------------------------------------------------------------------------

Schedule 4.8(a)

Intellectual Property

US TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

   Application
Serial No.    Registration
No.      Registration
Date  

LOGO [g104245g29b07.jpg]

Steelton Tech (Block Letters)

        4135628         5/1/12   

LOGO [g104245g54j08.jpg]

Ollie’s Army (Block Letters)

        4049421         11/1/11   

LOGO [g104245g51e18.jpg]

American Way (Block Letters)

        4151488         5/29/12   

LOGO [g104245g09y01.jpg]

Sarasota Breeze (Block Letters)

        4056064         11/15/11   

 

10



--------------------------------------------------------------------------------

Mark

   Application
Serial No.    Registration
No.   Registration
Date

LOGO [g104245g01b49.jpg]

Steelton Tools (Block Letters)

      4133989   5/1/12

LOGO [g104245g50w23.jpg]

(Design Only)

      3739690   1/19/10

LOGO [g104245g01b49.jpg]

Steelton Tools (Block Letters)

      3056652
(Supplemental
Register)   1/31/06

LOGO [g104245g58i75.jpg]

Ollie’s Bargain Outlet (Stylized Letters)

      1755917   3/2/93

 

11



--------------------------------------------------------------------------------

Mark

   Application
Serial No.    Registration
No.    Registration
Date

LOGO [g104245g33y29.jpg]

Ollie’s (Block Letters)

      4230186    10/23/2012

LOGO [g104245g54i45.jpg]

Ollie’s Bargain Outlet (Block Letters)

      4233334    10/30/2012

LOGO [g104245g84i94.jpg]

Commonwealth Classics (Block Letters)

      4235091    10/30/12

WHEN IT’S GONE, IT’S GONE

      4855705    11/17/15

OLLIE’S BARGAIN OUTLET

LOGO [g104245g78r63.jpg]

      4759393    6/23/2015

WHEN THEY’RE GONE, THEY’RE GONE

   86597297       4/14/15


(Application
Date)

STEELTON TOOLS

   86571417       3/20/15


(Application
Date)

STEELTON WORKWEAR

   86571425       3/20/15


(Application
Date)

 

12



--------------------------------------------------------------------------------

Mark

   Application
Serial No.    Registration
No.    Registration
Date

OLLIEWOOD

      4811822    9/15/15

PEAK RIDERS

      4729175    4/28/15

REAL BRANDS! REAL BARGAINS!

      4389577    8/20/2013

REAL BRANDS! REAL CHEAP!

      4426576    10/29/2013

BUILDING #19

      2964773    7/05/2005

GOOD STUFF CHEAP

      1894407    5/16/1995

REGISTERED STATE TRADEMARKS

 

Mark

   State    Registration
Date

GOOD N CHEAP

   Maryland    2/23/2005

GOOD STUFF CHEAP

   Delaware    1/26/2005

GOOD STUFF CHEAP

   Ohio    10/31/2005

GOOD STUFF CHEAP

   Virginia    8/4/2006

GOOD STUFF CHEAP

   West Virginia    10/10/2006

GOOD STUFF CHEAP

   North Carolina    10/10/2008

GOOD STUFF CHEAP

   South Carolina    9/30/2011

GOOD STUFF CHEAP

   New York    9/16/2011

GOOD STUFF CHEAP

   New Jersey    9/21/2011

GOOD STUFF CHEAP

   Pennsylvania    2/3/2003

GOOD STUFF CHEAP

   Michigan    8/22/2012

GOOD STUFF CHEAP

   Tennessee    8/20/2012

GOOD STUFF CHEAP

   Kentucky    9/12/2013

GOOD STUFF CHEAP

   Indiana    2/11/2014

GOOD STUFF CHEAP

   Georgia    4/4//2014

GOOD STUFF CHEAP

   Maryland    10/8/2014

GOOD STUFF CHEAP

   Alabama    3/6/2015

 

13



--------------------------------------------------------------------------------

U.S. PATENTS

NONE.

U.S. COPYRIGHTS

NONE.

REGISTERED TRADE NAMES

 

Name

   State    Date

Ollie’s Bargain Outlet, Inc.

   Virginia    4/20/2006

Ollie’s Bargain Outlet, Inc.

   West Virginia    6/7/2006

Ollie’s Bargain Outlet, Inc.

   New York    12/18/2006

Ollie’s Bargain Outlet, Inc.

   North Carolina    4/27/2007

Ollie’s Bargain Outlet, Inc.

   New Jersey    1/20/2010

Ollie’s Bargain Outlet, Inc.

   Kentucky    1/29/2010

Ollie’s Bargain Outlet, Inc.

   South Carolina    7/1/2011

Ollie’s Bargain Outlet, Inc.

   Tennessee    2/24/2011

Ollie’s Bargain Outlet, Inc.

   Delaware    9/12/2002

Ollie’s Bargain Outlet, Inc.

   Ohio    3/2/2006

Ollie’s Bargain Outlet, Inc.

   Pennsylvania    11/18/1988

Ollie’s Bargain Outlet, Inc.

   Alabama    02/06/2014

Ollie’s Bargain Outlet, Inc.

   Connecticut    7/27/2015

Ollie’s Bargain Outlet, Inc.

   Florida    6/15/2015

Ollie’s Bargain Outlet, Inc.

   Georgia    09/09/2013

Ollie’s Bargain Outlet, Inc.

   Indiana    5/16/2013

Ollie’s Bargain Outlet, Inc.

   Maryland    4/02/1992

Ollie’s Bargain Outlet, Inc.

   Michigan    03/23/2012

 

14



--------------------------------------------------------------------------------

REGISTERED DOMAIN NAMES

 

Domain

  

Owner

olliesbargainoutlet.com    Ollie’s Bargain Outlet, Inc. ollies.us    Ollie’s
Bargain Outlet, Inc. Myollies.us    Ollie’s Bargain Outlet, Inc. myollies.com   
Ollie’s Bargain Outlet, Inc. Ollies.cheap    Ollie’s Bargain Outlet, Inc.
Ollies.bargains    Ollie’s Bargain Outlet, Inc. Ollies.deals    Ollie’s Bargain
Outlet, Inc. Ollies.discount    Ollie’s Bargain Outlet, Inc. ollies.me   
Ollie’s Bargain Outlet, Inc. ollies.mobi    Ollie’s Bargain Outlet, Inc.
olliesnow.com    Ollie’s Bargain Outlet, Inc. olliesmail.com    Ollie’s Bargain
Outlet, Inc. sarasotabreeze.com    Ollie’s Bargain Outlet, Inc. olliesarmy.com
   Ollie’s Bargain Outlet, Inc.

EXCLUSIVE IN-BOUND IP LICENSES

 

  1. License Agreement as of September 1, 2013 between Koninklijke Philips N.V.
and Ollie’s Bargain Outlet, Inc. – Exclusive – Window Air Conditioner, Portable
Air Conditioner, and Portable Dehumidifier – Territory – USA.

 

  2. Production and Sales Agreement Dated June 1, 2011 between Marcus Samuelson
Events, LLC and Ollie’s Bargain Outlet, Inc. – Exclusive – Enumerated kitchen
products – Territory – USA and Canada.

 

  3. Production and Sales Agreement Dated May 31, 2013 between Josh Capon and
Ollie’s Bargain Outlet, Inc. – Exclusive – Enumerated kitchen products –
Territory – Ollie’s Store Locations.

 

  4. Production and Sales Agreement Dated April 20, 2015 between Wells Lamont,
LLC and Ollie’s Bargain Outlet, Inc. – “Exclusive” (licensor will not, during
term license to 5 other retail operations) – Outerwear and Work Apparel, Canvas
Coveralls, Insulated Jackets, Lined Work Shirts, and Insulated Bib Overalls –
Territory – USA and Canada.

 

15



--------------------------------------------------------------------------------

Schedule 4.8(d)

Intellectual Property

 

  1. Documentation related to the cancellation of Mattress Firm’s registration
no.4700669 for the mark “When they’re gone, they’re gone.”

 

16



--------------------------------------------------------------------------------

Schedule 4.9

Letters of Credit Rights

NONE.

 

17



--------------------------------------------------------------------------------

Schedule 8.2

Notices

Ollie’s Holdings, Inc.

6295 Allentown Boulevard

Suite 1

Harrisburg, Pennsylvania 17112

Attention: John Swygert, Chief Financial Officer

Telecopier: (717) 525-6883

Electronic Address: jswygert@ollies.us

Bargain Parent, Inc.

6295 Allentown Boulevard

Suite 1

Harrisburg, Pennsylvania 17112

Attention: John Swygert, Chief Financial Officer

Telecopier: (717) 525-6883

Electronic Address: jswygert@ollies.us

Ollie’s Bargain Outlet, Inc.

6295 Allentown Boulevard

Suite 1

Harrisburg, Pennsylvania 17112

Attention: John Swygert, Chief Financial Officer

Telecopier: (717) 525-6883

Electronic Address: jswygert@ollies.us

In each case, with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York, 10153,

Attention: Andrew Colao

Telecopier: (212) 310-8830

Electronic Address: andrew.colao@weil.com

 

18



--------------------------------------------------------------------------------

Exhibit A

to Guarantee and Collateral Agreement

FORM OF ACKNOWLEDGMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement, dated as of [             ], 2016 (as amended, restated,
amended and restated, supplemented, or otherwise modified from time to time, the
“Collateral Agreement”), made by the Grantors and Guarantors parties thereto for
the benefit of Manufacturers and Traders Trust Company, as administrative agent
(in such capacity and together with its successors, the “Administrative Agent”)
for the Secured Parties; capitalized terms used but not defined herein have the
meanings given such terms therein. The undersigned agrees for the benefit of the
Administrative Agent and the other Secured Parties as follows:

1. The undersigned will be bound by the terms of the Collateral Agreement
applicable to Issuers of Pledged Collateral and will comply with such terms
insofar as such terms are applicable to the undersigned.

2. The undersigned confirms the statements made in the Collateral Agreement with
respect to the undersigned including, without limitation, in Section 4.6 and
Schedule 4.6(a) of the Collateral Agreement.

3. The terms of Sections 5.1(c), 5.4, 6.3(c) and 6.6 of the Collateral Agreement
shall apply to it, mutatis mutandis, with respect to all actions that may be
required of it pursuant to Section 5.1(c), 5.4, 6.3(c) or 6.6 of the Collateral
Agreement.

 

[NAME OF ISSUER] By:  

 

  Name:   Title: Address for Notices:

 

 

Fax:  

 

 

Exhibit A-1



--------------------------------------------------------------------------------

Exhibit B-1

to Guarantee and Collateral Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of [    ], 20[    ] (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Intellectual Property Security Agreement”), is made by each
of the signatories hereto (collectively, the “Grantors”) in favor of
Manufacturers and Traders Trust Company, as administrative agent (in such
capacity and together with its successors and assigns, the “Administrative
Agent”), for the Secured Parties (as defined in the Collateral Agreement
referred to below).

WHEREAS, OLLIE’S HOLDINGS, INC., a Delaware corporation (the “Lead Borrower”),
has entered into a Credit Agreement dated as of [            ], 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Lead Borrower, OLLIE’S BARGAIN
OUTLET, a Pennsylvania corporation (“Ollie’s”), and each of the other
“Borrowers” from time to time party thereto (together with Lead Borrower and
Ollie’s, collectively, the “Borrowers”), BARGAIN PARENT, INC., a Delaware
corporation (“Parent”), the LENDERS party thereto from time to time,
MANUFACTURERS AND TRADERS TRUST COMPANY, as lead arranger and the Administrative
Agent, and the other agents named therein;

WHEREAS, it is a condition precedent to the obligations of the Lenders to make
their respective extensions of credit to the Borrowers, and the Issuing Banks to
issue their respective Letters of Credit, under the Credit Agreement that the
Grantors shall have executed and delivered that certain Guarantee and Collateral
Agreement, dated as of [            ], 2016, to the Administrative Agent (as
amended, supplemented, restated or otherwise modified from time to time, the
“Collateral Agreement”) for the benefit of the Secured Parties (capitalized
terms used and not defined herein have the meanings given such terms in the
Collateral Agreement);

WHEREAS, under the terms of the Collateral Agreement, the Grantors have granted
a security interest in certain property, including, without limitation, certain
Intellectual Property of the Grantors to the Administrative Agent for the
benefit of the Secured Parties, and have agreed as a condition thereof to
execute this Intellectual Property Security Agreement for recording with the
United States Patent and Trademark Office and the United States Copyright
Office;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors agree as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Administrative
Agent for the benefit of the Secured Parties a security interest in and to all
of such Grantor’s right, title and interest in and to the following (the
“Intellectual Property Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

 

Exhibit B-1-1



--------------------------------------------------------------------------------

(a) all Trademarks (other than any Excluded Assets), including, without
limitation, each registration and application identified in Schedule 1 attached
hereto;

(b) all Patents (other than any Excluded Assets), including, without limitation,
each issued Patent and Patent application identified in Schedule 1 attached
hereto;

(c) all Copyrights (other than any Excluded Assets), including, without
limitation, each Copyright registration and application identified in Schedule 1
attached hereto;

(d) all Trade Secrets (other than any Excluded Assets) and any of (a), (b) or
(c) to which any Grantor is an exclusive licensee of any United States
Trademark, Patent or Copyright, as identified in Schedule 1 attached;

(e) any and all Proceeds of the foregoing.

SECTION 2. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights and the Commissioner of Patents and Trademarks record this
Intellectual Property Security Agreement.

SECTION 3. Execution in Counterparts. This Agreement may be executed in any
number of counterparts (including by telecopy or other electronic transmission,
including “.pdf” or “.tif”), each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

SECTION 4. Governing Law. This Intellectual Property Security Agreement shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York without regard to conflict of laws principles thereof that
would require application of laws of another state.

SECTION 5. Conflict Provision. This Intellectual Property Security Agreement has
been entered into in conjunction with the provisions of the Collateral Agreement
and the Credit Agreement. In the event that any provisions of this Intellectual
Property Security Agreement are in conflict with the Collateral Agreement or the
Credit Agreement, the provisions of the Collateral Agreement or the Credit
Agreement shall govern.

[Remainder of page intentionally left blank]

 

Exhibit B-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of undersigned has caused this Intellectual Property
Security Agreement to be duly executed and delivered as of the date first above
written.

 

[NAME OF GRANTOR] By:  

 

  Name:   Title:

 

Exhibit B-1-3



--------------------------------------------------------------------------------

Schedule 1

COPYRIGHTS

PATENTS

TRADEMARKS

EXCLUSIVE LICENSES OF U.S. COPYRIGHTS, PATENTS OR TRADEMARKS

 

Exhibit B-1-Schedule 1



--------------------------------------------------------------------------------

Exhibit B-2 to

Guarantee and Collateral Agreement

FORM OF AFTER-ACQUIRED INTELLECTUAL PROPERTY SECURITY AGREEMENT

(FIRST SUPPLEMENTAL FILING)

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (FIRST SUPPLEMENTAL FILING), dated
as of [            ], 20[    ] (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “First Supplemental
Intellectual Property Security Agreement”), is made by each of the signatories
hereto (collectively, the “Grantors”) in favor of Manufacturers and Traders
Trust Company, as administrative agent (in such capacity and together with its
successors and assigns, the “Administrative Agent”), for the Secured Parties (as
defined in the Collateral Agreement referred to below).

WHEREAS, OLLIE’S HOLDINGS, INC., a Delaware corporation (the “Lead Borrower”),
has entered into a Credit Agreement dated as of [            ], 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Lead Borrower, OLLIE’S BARGAIN
OUTLET, a Pennsylvania corporation (“Ollie’s”), and each of the other
“Borrowers” from time to time party thereto (together with Lead Borrower and
Ollie’s, collectively, the “Borrowers”), BARGAIN PARENT, INC., a Delaware
corporation (“Parent”), the LENDERS party thereto from time to time,
MANUFACTURERS AND TRADERS TRUST COMPANY, as lead arranger and the Administrative
Agent, and the other agents named therein;

WHEREAS, it is a condition precedent to the obligations of the Lenders and to
make their respective extensions of credit to the Borrowers, and the Issuing
Banks to issue their respective Letters of Credit under the Credit Agreement
that the Grantors shall have executed and delivered that certain Guarantee and
Collateral Agreement, dated as of [        ], 2016, to the Administrative Agent
(as amended, amended and restated, supplemented, restated or otherwise modified
from time to time, the “Collateral Agreement”) for the benefit of the Secured
Parties (capitalized terms used and not defined herein have the meanings given
such terms in the Collateral Agreement);

WHEREAS, under the terms of the Collateral Agreement, the Grantors have granted
a security interest in certain property, including, without limitation, certain
Intellectual Property, including but not limited to After-Acquired Intellectual
Property of the Grantors to the Administrative Agent for the benefit of the
Secured Parties, and have agreed as a condition thereof to execute this First
Supplemental Intellectual Property Security Agreement for recording with the
United States Patent and Trademark Office and the United States Copyright
Office;

WHEREAS, the Intellectual Property Security Agreement was recorded against
certain United States Intellectual Property at [INSERT REEL/FRAME NUMBER] [IF
SECOND OR LATER SUPPLEMENTAL, ADD PRIOR REEL/FRAME NUMBERS];

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors agree as follows:

 

B-2-1



--------------------------------------------------------------------------------

SECTION 1. Grant of Security. Each Grantor hereby grants to the Administrative
Agent for the benefit of the Secured Parties a security interest in and to all
of such Grantor’s right, title and interest in and to the following (the
“Intellectual Property Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

(a) all Trademarks (other than any Excluded Asset), including, without
limitation, each registration and application identified in Schedule 1 attached
hereto;

(b) all Patents (other than any Excluded Asset), including, without limitation,
each registration and application identified in Schedule 1 attached hereto;

(c) all Copyrights (other than any Excluded Asset), including, without
limitation, each registration and application identified in Schedule 1 attached
hereto;

(d) all Trade Secrets and any of (a), (b) or (c) to which any Grantor is an
exclusive licensee of any United States Trademark, Patent or Copyright, as
identified in Schedule 1 attached;

(e) any and all proceeds of the foregoing.

SECTION 2. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights and the Commissioner of Patents and Trademarks record this First
Supplemental Intellectual Property Security Agreement.

SECTION 3. Execution in Counterparts. This Agreement may be executed in any
number of counterparts (including by telecopy or other electronic transmission,
including “.pdf” or “.tif”), each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

SECTION 4. Governing Law. This First Supplemental Intellectual Property Security
Agreement shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York without regard to conflict of laws
principles thereof that would require application of laws of another state.

SECTION 5. Conflict Provision. This First Supplemental Intellectual Property
Security Agreement has been entered into in conjunction with the provisions of
the Collateral Agreement and the Credit Agreement. In the event that any
provisions of this Intellectual Property Security Agreement are in conflict with
the Collateral Agreement or the Credit Agreement, the provisions of the
Collateral Agreement or the Credit Agreement shall govern.

[Remainder of page intentionally left blank]

 

Exhibit B-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of undersigned has caused this Intellectual Property
Security Agreement to be duly executed and delivered as of the date first above
written.

 

[NAME OF GRANTOR] By:  

 

  Name:   Title:

 

Exhibit B-2-3



--------------------------------------------------------------------------------

Schedule 1

COPYRIGHTS

PATENTS

TRADEMARKS

EXCLUSIVE LICENSES OF U.S. COPYRIGHTS, PATENTS OR TRADEMARKS



--------------------------------------------------------------------------------

Exhibit D to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of [            ], 20[    ] made by             ,
a             (the “Additional Grantor”), in favor of Manufacturers and Traders
Trust Company, as administrative agent (in such capacity and together with its
successors and assigns in such capacity, the “Administrative Agent”) for (i) the
Lenders and Issuing Banks parties to the Credit Agreement referred to below, and
(ii) the other Secured Parties (as defined in the Collateral Agreement (as
hereinafter defined)). All capitalized terms not defined herein shall have the
meaning ascribed to them in the Collateral Agreement (defined below).

W I T N E S S E T H:

WHEREAS, OLLIE’S HOLDINGS, INC., a Delaware corporation (the “Lead Borrower”),
has entered into a Credit Agreement dated as of [            ], 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Lead Borrower, OLLIE’S BARGAIN
OUTLET, a Pennsylvania corporation (“Ollie’s”), and each of the other
“Borrowers” from time to time party thereto (together with Lead Borrower and
Ollie’s, collectively, the “Borrowers”), BARGAIN PARENT, INC., a Delaware
corporation (“Parent”), the LENDERS party thereto from time to time,
MANUFACTURERS AND TRADERS TRUST COMPANY, as lead arranger and the Administrative
Agent and the other agents named therein;

WHEREAS, in connection with the Credit Agreement, the Borrowers and Parent have
entered into the Guarantee and Collateral Agreement, dated as of [            ],
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Collateral Agreement”) in favor of the
Administrative Agent for the benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Collateral Agreement as a Grantor and a Guarantor thereunder; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Collateral Agreement as a
Grantor and a Guarantor thereunder;

NOW, THEREFORE, IT IS AGREED:

1. Collateral Agreement. By executing and delivering this Assumption Agreement,
the Additional Grantor, as provided in Section 8.14 of the Collateral Agreement,
hereby becomes a party to the Collateral Agreement as a Grantor and a Guarantor
thereunder with the same force and effect as if originally named therein as a
Grantor and a Guarantor and, without limiting the generality of the foregoing,
hereby expressly (a) assumes all obligations and liabilities of a Grantor and a
Guarantor thereunder; (b) guarantees the Secured Obligations pursuant

 

Exhibit D-1



--------------------------------------------------------------------------------

to Section 2 of the Collateral Agreement; and (c) assigns and transfers to the
Administrative Agent, and hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest in all such
Additional Grantor’s right, title and interest in and to the Collateral
(including all Accounts; Chattel Paper; Collateral Accounts and all Collateral
Account Funds; Commercial Tort Claims in excess of $2,000,000, in each case,
from time to time specifically described on Schedule 3(a) to the Collateral
Agreement; Contracts; Documents; Equipment; Fixtures; General Intangibles;
Goods; Instruments; insurance; Intellectual Property; Inventory; Investment
Property; Letters of Credit and Letter of Credit Rights; Money; books, records,
ledger cards, files, correspondence, customer lists, blueprints, technical
specifications, manuals, Software, computer printouts, tapes, disks and other
electronic storage media and similar items that at any time pertain to or
evidence or contain information relating to any of the Collateral or are
otherwise necessary or helpful in the collection thereof or realization
thereupon; and to the extent not otherwise included, all other personal
property, whether tangible or intangible, of the Grantor and all Proceeds,
products, accessions, rents and profits of any and all of the foregoing and all
collateral security, Supporting Obligations and guarantees given by any person
with respect to any of the foregoing; provided that, notwithstanding any other
provision set forth in the Collateral Agreement, the term “Collateral” and the
component definitions thereof shall not include, and this Agreement shall not,
at any time, constitute a grant of a security interest in any property that is
an Excluded Asset), wherever located and whether now owned or at any time
hereafter acquired by the Additional Grantor or in which the Additional Grantor
now has or at any time in the future may acquire any right, title or interest,
as collateral security for the prompt and complete payment and performance when
due (whether at stated maturity, by acceleration or otherwise) of the Additional
Grantor’s Obligations. The information set forth in [Annex 1-A] hereto is hereby
added to the information set forth in Schedules             1 to the Collateral
Agreement. The Additional Grantor hereby represents and warrants that each of
the representations and warranties contained in Section 4 of the Collateral
Agreement is true and correct on and as the date hereof (after giving effect to
this Assumption Agreement) as if made on and as of such date.

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE APPLICATION OF
LAWS OF ANOTHER STATE .

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

  Name:   Title:

 

1 Refer to each Schedule which needs to be supplemented.

 

Exhibit D-2